Republic o1 the Philippines
Department of Environment and Natural Resources

MINES AND GEOSCIENCES BUREAU
Regional Office No. Ill

Cleofer's Building, Gen. Hizon Avenue, City of San Fernando, Pampanga, Philippines
Tel./Fax No. (+63 45) 9612799 / 9613523 19636387 E-Mail: mgbr3@yahoo.com

Januaty2 MINES RATT ATTSCIENCTS BUREAU )
RECORDS SECTION

RECEIVE! |
DATE:

MEMORANDUM TIME;
BY:

FOR ; The Acting Director
and Chairperson, Contingent Liability and
Rehabilitation Fund-Steering Committee (CLRF-SC)
Mines and Geosciences Bureau
North Avenue, Diliman, Quezon City

FROM 4 The OIC, Regional Director
and Chairperson, Mine Rehabilitation Fund
Committee For Region Ill
This Office

SUBJECT : Minutes Taken During the 4" Quarter of 2012

Quarterly Meeting of the Mine Rehabilitation Fund
Committee (MRFC) for Eramen Minerals Inc. on
November 27, 2012

We are furnishing you herewith a copy of the minutes taken during the ay
Quarter of 2012 Regular Quarterly Meeting of the Mine Rehabilitation Fund
Committee for Eramen Minerals, Inc.

For his information and CLRF-SC perusal.

Memorandum

ATTY. DANILO U. UYKIE!

MINES AND pforcien $ BUREAU

%

\B- aS

“MINING SHALL BE PRO-PEOPLE AND PRO-ENVIRONMENT
IN'SUSTAINING WEALTH CREATION AND IMPROVED QUALITY OF LIFE”

Republic uf the Philippines
Department of Environment and Natural Resources

MINES AND GEOSCIENCES BUREAU
Regional Office No. Ill

Cleofer's Building, Gen. Hizon Avenue, City of San Fernando, Pampanga, Philippines
Tel./Fax No. (+63 45) 9612799 / 9613523 / 9636387 E-Mail: mgbr3@yahoo.com

January 3, 2013

MEMORANDUM
FOR 4 The OIC, Regional Director
Mines and Geosciences Bureau
Region III and Chairperson, MRFC
FROM ; The Chief, MESD
Head, Support Staff and Coordinator
SUBJECT : Minutes Taken During the 4" Quarter of 2012

Quarterly Meeting of the Mine Rehabilitation
Fund Committee (MRFC) for Eramen Minerals Inc.
on November 27, 2012

Forwarded herewith is a copy of the minutes taken during the 4" Quarter
of 2012 Meeting of the Mine Rehabilitation Fund Committee for Eramen Minerals,
Inc. on November 27, 2012

For his information.

EDU. 10 EI RUZ

“MINING SHALL BE PRO-PEOPLE AND PRO-ENVIRONMENT
IN'SUSTAINING WEALTH CREATION AND IMPROVED QUALITY OF LIFE”
MINUTES OF THE 2012 FOURTH (4) REGULAR QUARTERLY
MEETING OF THE MINE REHABILITATION FUND COMMITTEE (MRFC)
ERAMEN MINERALS INC.

Meat Plus Café, Subic Bay Freeport Zone

November 27, 2012
(5 Attendance:
1. Atty. Danilo U. Uykieng - OIC, RD/Chairperson
2. Nelson F. Castro - PENRO Zambales
3. Benjamin T. Manabat - ENRO Zambales
4. Virgilio Edralin L. Licuan - EMB-III Representative
5. Elma G. Valencia - DENR-III Representative
6. Edgardo G. Villamante - NGO Representative
7. Angelito P. Merto - Barangay Capt. Tubo-tubo South
8. Honofre Arfapo, Jr. - Barangay Capt. Guisguis
9. Emilio T. Figueroa II! - EMI Representative
10. Januar Ong - EMI Representative
11. Peter T. Benaires - EMI Representative
12. Karl Kristoffer P. Flores - EMI Representative
13. Eduardo C. Dela Cruz - Head, Support Staff & Coordinator
14. Lauro S. Garcia, Jr. - MMT Head
15. Arthur P. Eulogio - Technical Support Staff
16. Joselyn C. Carbonell - MRFC Secretary
M. Call to Order:

MRFC Chairperson and OIC, RD Danilo U. Uykieng presided the meeting after
declaring a quorum. At exactly 1:30 PM, he called the meeting to order.

Ml. Agenda for the Day:
The Chairperson presented the proposed agenda for the day as follows:

Review and Approval of the Minutes of the Last Meeting
Issues Arising from the Minutes of Previous Meeting
Status of MRF, ETF and FMRDF

Results of 2012 Fourth (4"") Quarter MMT Monitoring
Other Matters

Calendar of the Next Meeting

Adjournment of the Meeting

Sor S fe

He then mentioned the topics to be discussed on “Other Matters” such as the
updates on the National Greening Program, Adopt-a-Estero and barangay requests.
IV. Proceedings:

2 Review and Approval of the Minutes of the Last Meeting together with the
Issues arising therefrom

The Chairperson said that the review of the minutes of the previous meeting is
considered approved subject to certain corrections and proceeded to the discussion of the
status of MRF.

2. Status of MRF

Engr. Garcia said that as of November 23, 2012, the RCF of the company is
Php3,752,835.00 while the MTF is Php151,221.51 and the ETF is Php101,148.16 = Mr.
Figueroa said that they will deposit by the first week of December the remaining amount of
Php1.25 for the RCF and Php1M for the FMRDF. The Chairperson advised him to submit
bank certifications once they have deposited the amount.

3. Results of 2012 Fourth (4"") Quarter MMT Monitoring

Mr. Benaires discussed the safety and health accomplishments in accordance with
the 2012 ASHP and the AEPEP activities with photo documentations and the corresponding
costs. From January to October, the company spent Php16.4M for their AEPEP. Based on
the sampling and results of analyses , air and water parameters monitored are within the
DENR standard.

He also mentioned that they have 17,322 various species of forest and fruit bearing
seedlings in their nursery. For the rice research program of the company, the palay have
been harvested and they are awaiting for the result of the test conducted.

4. Other Matters

e On the Adopt-a-Estero of the EMB, the Chairperson said that the proponent will be
given a MOA for them to study and identify which of the waterways will be
adopted and submit it to EMB.

e For the NGP, Mr. Benaires said that they have added 1.2 has. inside their
tenement area. The CENR Office is still looking for an area outside their MPSA in
lieu of the former area given to them. The Chairperson asked if the seedlings
corresponding to the hectarage are ready in the nursery. He reminded the
proponent that these will be validated and a report/documentation should be
submitted to MGBIII.

e Acopy of the letter of Malacanang regarding the complain of former vice mayor of
Sta. Cruz was given to the proponent for information. The Chairperson said that
their care and maintenance plan should be submitted to EMB the following day
and present the mitigating measures being done regarding dust pollution, siltation
of canals and river within the area. Mr. Figueroa said that they are now talking
with the mayor on the construction of another mine road from Tubo-tubo South to
Bolitoc so they will not pass through the town proper anymore.

¢ On the portion of river that the company used as an access road which residents
said impeded the flow of water, Mr. Figueroa explained that they have diverted the
crossing of the river to a higher ground so that it will be passable. He also said that
it has a culvert so that water flows continuously.
e Brgy. Capt. Arfapo asked what will be done on the culvert that previously was
previously washed out during the rainy season. Mr. Figueroa said that they have
restored it and they will help rehabilitate it if will be damaged again even if it is
outside their area.

¢ The Chairperson said that he will schedule a mine site inspection on the first
quarter.

¢ On the complain of farmers and irrigators regarding siltation , the Chairperson
inquired on the status of talks with the other mining companies and asked if the
river was dredged. Mr. Benaires said that there was manual dredging done during
the weekend. The Chairperson suggested to finalize the report on the matter and
include the activities to be done and timetable of implementation to address the
complain.

¢ On the submission of AEPEP for 2013, the Chairperson reminded the proponent
that it is already due by the end of November.

e On the local ordinance regarding the registration of hauling trucks, the
Chairperson advised the proponent to remind their contractors to register their
trucks.

e Mr. Villamante showed to the committee a seedling of a particular specie of
timber that can thrive in laterite. PENRO Castro said that he will give it to the RTD
for Forestry for their study.

5. Calendar of the Next Meeting
The schedule for the next meeting was tentatively set December 18, 2012 for the
deliberation and possible approval of the AEPEP.
6. Adjournment of the Meeting

At exactly 2:10 PM, the meeting of the MRFC was adjourned.

Prepared by:
bene,
JOsi 'N C. CARBONELL
Administrative Officer 1V
MRFC Secretary
Attested by: Noted by:
EDU. ATTY. LOU. UvKIEN
Chief, Mini 5 ety Division OIC, Regional Director
And Head Support Staff and Coordinator And Chairperson of MRFC
Reput of the Philippines
Department of Environment and Natural Resources

MINES AND GEOSCIENCES BUREAU
Regional Office No. Ill

Cleofer's Building, Gen. Hizon Avenue, City of San Fernando, Pampanga, Philippines
Tel./Fax No. (+63 45) 9612799 / 9613523 / 9636387 E-Mail: mgbr3@yahoo.com

February 13, 2013

MEMORANDUM
FOR ; The OIC, Regional Director
Mines and Geosciences Bureau
Region Ill and Chairperson, MRFC
FROM ; The Chief, MESD
Head, Support Staff and Coordinator
SUBJECT : Minutes Taken During the Special Meeting of Mine

Rehabilitation. Fund Committee (MRFC) for
Eramen Minerals Inc. on December 18, 2012

Forwarded herewith is a copy of the minutes taken during the Special
Meeting of Mine Rehabilitation Fund Committee for Eramen Minerals Inc. on
December 18, 2012.

For his information

“NMIINING SHAT BE PRO-PEOPLE AND PRO-ENVIRONMENT
| MINUTES OF THE SPECIAL MEETING
OF THE MINE REHABILITATION FUND COMMITTEE (MRFC)
Eramen Minerals Incorporated
The Lighthouse Marina Resort, Subic Bay Freeport Zone
December 18, 2012

|. Attendance:
41. Atty. Danilo U. Uykieng - OIC RD, MGB-III/Chairperson
2. Lormelyn E. Claudio - RD, EMB-III
3. Virgilio Edralin L. Licuan - EMB-III Representative
4. Elma G. Valencia - . DENR-IIi Representative
5. Benjamin T. Manabat - ENRO Zambales
6. Emilio T. Figueroa - , Eramen Representative
7. Aaron Rey C. Altez - Eramen Representative
8. Peter Benaires - Eramen Representative
9. Januar Ong - Eramen Representative
10. Laurence Joy Lastrilla S Eramen Representative
11. Catherine Egalla = Eramen Representative
12. Eduardo C. Dela Cruz = Head, Support Staff
13. Lauro S. Garcia, Jr. - Head, MMT Head
14. Arthur P. Eulogio - Technical Support Staff
15. Joselyn C. Carbonell - MRFC Secretary

Il. Call to Order:

MRFC Chairperson and OIC, RD Danilo U. Uykieng presided the meeting after
declaring a quorum. At exactly 1:20 PM, he called the meeting to order.

lll. Agenda for the Day:
The Chairperson presented the proposed agenda for the day as follows:

A, Presentation and Possible Approval of AEPEP for 2013
2; Adjournment of the Meeting

IV. Proceedings:

1. Presentation and Possible Approval of AEPEP for 2013
'Mr. Altez presented the the Annual Environmental Protection and Enhancement
Program for 2013. He first showed the maps indicating the target areas for mineral
extraction for 2013 followed by the company’s Strategies for Environmental Protection and
Enhancement and AEPEP activities with the corresponding budgetary allocation. The total
amount for 2013 AEPEP is Php 25.850,000.00.
Comments, Suggestions and Clarifications of MRFC Members

From the Php6M contingency fund, the Chairperson said to allocate Php1.1M for
the feasibility study and initial fund for an alternative access road from mine site
to the port area. It will be done together with the four mining companies. He also
said to allot funds for the purchase of tools and devices for the MMT such as
XRF, portable water sampling kit, noise meter and high volume sampler and the
conduct of two trainings for the MMT and company’s representatives on capacity
building on EPEP and new devices.

RD Claudio requested to specify in the research and development program a
study on the siltation rate and allocate fund for it.

The Chairperson said that part of the reforestation on EPEP will be credited as
NGP within the mine site. He mentioned to specify it in the discussion together
with the budget and how many hectares will be planted within the mine site for
2013. He also instructed the proponent to submit details and a Gantt chart for
the activities by January 5.

He remarked that the proponent did not discuss on how they arrived at the
DMMC. He said to show the breakdown of estimated cost per metric ton.

The Chairperson asked Mr. dela Cruz on the amount of the company’s mother
EPEP. Mr. dela Cruz said that the amount is Php91.4M and divide it by 12 years
for the amount of AEPEP.

On the Adopt-an-Estero, the Chairperson inquired if it is already included in the
water quality management. Mr. Benaires mentioned that they already have an
area but they have no MOA yet. The Chairperson said to include it in the budget
of EPEP.

On water quality parameters, Mr. dela Cruz requested to specify the heavy
metals mentioned.

On air quality, Mr. dela Cruz also requested to include SOx and NOx parameters.
RD Claudio suggested that part of the research focus on the analysis of heavy
metals, and if there are exceedances, then the remediation study. Mr. Benaires
asked if they can seek the help of EMB on their laboratory. RD Claudio said that
so long as itis available.

The Chairperson informed the proponent on the allocation of Php1.1M each of
the four mining companies in the province for the feasibility study to come up with
an alternative access road from the mine site to the port facility. It will be done in
coordination with the DPWH and LGU and to address the dust pollution and
safety concern of the residents.

Mr. Benaires said that they are planning to help the farmers on the dredging of
the river together with the other mining companies. He asked if they can charge
it to the contingency fund. The Chairperson said that it can be included in the

water quality.

The Chairperson suggested to adopt-a-farm lot that can be used in the research
on the use of laterite soil simultaneous with the demo/controlled farm lot inside
the MPSA.

RD Claudio reminded the proponent on the MOA of the Adopt-an-Estero project.
2. Adjournment of the Meeting
There having no other matters to discuss, the Chairperson adjourned the meeting at
2:10 PM.

Prepared by:

Pelinen CARBONELL

Administrative Officer IV
MRFC Secretary

Attested by:

And Hgad Support Staff and Coordinator

Noted by:
ATTY. Mee U. UYKIENG 4

OIC, Regional Director
And Chairperson of MRFC
February 13, 2013

MEMORANDUM
FOR e The OIC, Regional Director
Mines and Geosciences Bureau
Region III and Chairperson, MRFC
FROM 5 The Chief, MESD
Head, Support Staff and Coordinator
SUBJECT : Minutes Taken During the Special Meeting of Mine

Rehabilitation Fund Committee (MRFC) for
Eramen Minerals Inc. on December 18, 2012

Forwarded herewith is a copy of the minutes taken during the Special
Meeting of Mine Rehabilitation Fund Committee for Eramen Minerals Inc. on
December 18, 2012.

For his information.

EDUARDO. DELA CRUZ

ya
MINUTES OF THE SPECIAL MEETING
OF THE MINE REHABILITATION FUND COMMITTEE (MRFC)
Eramen Minerals Incorporated
The Lighthouse Marina Resort, Subic Bay Freeport Zone
December 18, 2012

|. Attendance:
41. Atty. Danilo U. Uykieng - OIC RD, MGB-III/Chairperson
2. Lormelyn E. Claudio - RD, EMB-II!
3. Virgilio Edralin L. Licuan - EMB-III Representative
4. Elma G. Valencia - DENR-III Representative
5. Benjamin T. Manabat - ENRO Zambales
6. Emilio T. Figueroa - Eramen Representative
7. Aaron Rey C. Altez - Eramen Representative
8. Peter Benaires - Eramen Representative
9. Januar Ong - Eramen Representative
10. Laurence Joy Lastrilla - Eramen Representative
11. Catherine Egalla - Eramen Representative
12. Eduardo C. Dela Cruz - Head, Support Staff
13. Lauro S. Garcia,Jr. - Head, MMT Head
14. Arthur P. Eulogio £ Technical Support Staff
15. Joselyn C. Carbonell - MRFC Secretary

ll. Call to Order:

MRFC Chairperson and OIC, RD Danilo U. Uykieng presided the meeting after
declaring a quorum. At exactly 1:20 PM, he called the meeting to order.

ill. Agenda for the Day:
The Chairperson presented the proposed agenda for the day as follows:

1; Presentation and Possible Approval of AEPEP for 2013
2 Adjournment of the Meeting

IV. Proceedings:
43 Presentation and Possible Approval of AEPEP for 2013

Mr. Altez presented the the Annual Environmental Protection and Enhancement
Program for 2013. He first showed the maps indicating the target areas for mineral
extraction for 2013 followed by the company’s Strategies for Environmental Protection and
Enhancement and AEPEP activities with the corresponding budgetary allocation. The total
amount for 2013 AEPEP is Php 25.850,000.00.
Comments, Suggestions and Clarifications of MRFC Members

From the Php6M contingency fund, the Chairperson said to allocate Php1.1M for
the feasibility study and initial fund for an altemative access road from mine site
to the port area. It will be done together with the jour mining companies. He also
said to allot funds for the purchase of tools and devices for the MMT such as
XRF, portable water sampling kit, noise meter and high volume sampler and the
conduct of two trainings for the MMT and company’s representatives on capacity
building on EPEP and new devices.

RD Claudio requested to specify in the research and development program a
study on the siltation rate and allocate fund for it.

The Chairperson said that part of the reforestation on EPEP will be credited as
NGP within the mine site. He mentioned to specify it in the discussion together
with the budget and how many hectares will be planted within the mine site for
2013. He also instructed the proponent to submit details and a Gantt chart for
the activities by January 5.

He remarked that the proponent did not discuss on how they arrived at the
DMMC. He said to show the breakdown of estimated cost per metric ton.

The Chairperson asked Mr. dela Cruz on the amount of the company’s mother
EPEP. Mr. dela Cruz said that the amount is Php91.4M and divide it by 12 years
for the amount of AEPEP.

On the Adopt-an-Estero, the Chairperson inquired if it is already included in the
water quality management. Mr. Benaires mentioned that they already have an
area but they have no MOA yet. The Chairperson said to include it in the budget
of EPEP.

On water quality parameters, Mr. dela Cruz requested to specify the heavy
metals mentioned.

On air quality, Mr. dela Cruz also requested to include SOx and NOx parameters.
RD Claudio suggested that part of the research focus on the analysis of heavy
metals, and if there are exceedances, then the remediation study. Mr. Benaires
asked if they can seek the help of EMB on their laboratory. RD Claudio said that
so long as it is available.

The Chairperson informed the proponent on the allocation of Php1.1M each of
the four mining companies in the province for the feasibility study to come up with
an alternative access road from the mine site to the port facility. It will be done in
coordination with the DPWH and LGU and to address the dust pollution and
safety concern of the residents.

Mr. Benaires said that they are planning to help the farmers on the dredging of
the river together with the other mining companies. He asked if they can charge
it to the contingency fund. The Chairperson said that it can be included in the
water quality.

The Chairperson suggested to adopt-a-farm lot that can be used in the research
on the use of laterite soil simultaneous with the demo/controlled farm lot inside

the MPSA
RD Claudio reminded the proponent on the MOA of the Adopt-an-Estero project.
2. Adjournment of the Meeting
There having no other matters to discuss, the Chairperson adjourned the meeting at
2:10 PM.

Prepared by:

Josey c. CARBONELL
Administrative Officer IV
MRFC Secretary

Attested by:

Noted by:
ATTY. U. Grntene 7
OIC, Regional Director

And Chairperson of MRFC
MINE REHABILITATION FUND COMMITTEE
ERAMEN MINERALS INC.

WHAT : Special Meeting of the Mine Rehabilitation Fund Committee
(MRFC) for Eramen
WHERE : The Lighthouse Marina Resort, Subic Bay Freeport Zone
WHEN : December 18, 2012
TIME : 1:00 PM
ATTENDANCE: __ os ae ee ee eae aoe
NAME “OFFICE [| ———_—dSIGNATURE

MS Betuanlh 0 cata Cran

|? Veg rho Eclralig l- Lituan up, A if

Hep, RB

4

| ieihnsaisp E. CLAUD ID WEN EEN KL

x

\

‘

* lla mat Uolencea. Daw - OLED 2%
hte Rey C. Aller ERAMEN
Shue” one i
“Pouss cater TY. Mang lon | ENVOL -
* J. Pana eee iMr
gard ‘
Uueene yor ad mit Emer i) \ fi
ile Cohyv vy fall cM 3 ZY,
ie t Cf) IN
Revver Po EULOC0 pyri ns 7 :
2 Davie u uyKiele | Mw «2 WLZ24 ee)
® Glukte Te rewarmy Chana
 yosetrn c. onpeove ie mga | nM
15.
16. ie ee 7 a ee Tae eal
7 - |

18.

Cee = Te

MEMORANDUM

FOR

FROM

SUBJECT

May 22, 2013

The Acting Director

and Chairperson, Contingent Liability and
Rehabilitation Fund-Steering Committee (CLRF-SC)
Mines and Geosciences Bureau

North Avenue, Diliman, Quezon City

The OIC, Regional Director

and Chairperson, Mine Rehabilitation Fund
Committee For Region Ill

This Office

Minutes Taken During the 1°‘ Quarter of 2013
Quarterly Meeting of the Mine Rehabilitation Fund
Committee (MRFC) for Eramen Minerals, Inc. on
April 19, 2013

| We are furnishing you herewith a copy of the minutes taken during the ‘a
Quarter of 2013 Regular Quarterly Meeting of the Mine Rehabilitation Fund
Committee for Eramen Minerals, Inc.

For his information and CLRF-SC perusal.

ATTY. DANILO U. Clete
oo.

14-2950
May 22, 2013

MEMORANDUM

|
FOR | The OIC, Regional Director

| Mines and Geosciences Bureau

| Region II] and Chairperson, MRFC for Holcim
FROM | The Supvg. Science Research Specialist

| Head, Support Staff and Coordinator
SUBJECT 3 Minutes Taken During the 1° Quarter of 2013

Quarterly Meeting of the Mine Rehabilitation
Fund Committee (MRFC) for Eramen Minerals, Inc.
on April 19, 2013.

Forwarded herewith is a copy of the minutes taken during the ay
Quarter of 2013 Regular Quarterly Meeting of the Mine Rehabilitation Fund
Committee for Eramen Minerals, Inc. on April 19, 2013.

For his information

LAURO S. {5ARCIA, JR.

t
MINUTES OF THE 2013 FIRST (1%) REGULAR QUARTERLY

| MEETING OF THE MINE REHABILITATION FUND COMMITTEE (MRFC)
| Eramen Minerals, Inc.

Racks Restaurant, Subic Bay Freeport Zone

April 19, 2013
1. Attendance:
as Atty. Danilo U. Uykieng = - OIC, RD/Chairperson
2. Lormelyn E. Claudio - RD, EMB-III
3. Nelson F. Castro - PENRO Zambales
4. Liberty P. Hilario - ENRO Zambales
5. VirgilioEdralin L. Licuan - EMB-Iil Representative
6. Elma G. Valencia - DENR-III Representative
ne Edgardo G. Villamante . - NGO Representative
8. Angelito P. Merto - Barangay Capt. Tubo-tubo South
9. Guilleromo M. Ebanculla - Barangay Capt.
10. Emilio T. Figueroa II! = EMI Representative
41. Januar Ong - EMI Representative
12. Peter T. Benaires - EMI Representative
13. Elmer R. Crisologo - EMI Representative
14, Lauro S. Garcia, Jr. - Head, Support Staff & Coordinator
415. Arthur P. Eulogio - Technical Support Staff
16. | Joselyn C. Carbonell - MRFC Secretary
i. Call to Order:

The meeting started at exactly 1:15 PM After declaring a quorum, the
Chairperson OIC, RD Danilo U. Uykieng called the meeting to order.

i. Agenda for the Day:
The Chairperson presented the proposed agenda for the day as follows:

Review and Approval of the Minutes of the Last Meeting
Issues Arising from the Minutes of Previous Meeting
Status of MRF, ETF and FMRDF

Results of the 2013First (1°) Quarter MMT Monitoring
Other Matters

Calendar of the Next Meeting

7. Adjournment of the Meeting

STS SUN

For Other Matters, the following topics were included for discussion: NGP
Updates, Compliances of the Company to the ECC conditionalities, Provincial
Resolution on the Complaint of Concerned Citizens of Sta. Cruz and Updates on
Adopt-an-Estero Program.

There having no more suggestions, Mr. Licuan moved for the approval of the
agenda for the day and was seconded by PENRO Castro.
Iv. Proceedings:

4. Review and Approval of the Minutes of the Last Meeting together with
the Issues arising thereof

The Chairperson said that the review of the minutes of the previous meeting
is considered approved subject to corrections and proceeded to the discussion of the
results of 2013 first quarter MMT monitoring together with the issues arising from the
minutes of the previous meeting

2. Status of MRF

Engr. Garcia informed the committee that to date, the company has
deposited the amount of Php 5,005,139.69 for the RCF, Php 151,337.45 for the
MTF. For the ETF, they have Php 101,225.70

With regard to the FMROF, Engr. Garcia presented the approved schedule of
annual cash deposit. He mentioned that 2013 is the 1“ year for the annual cash
deposit in the amount of Php4,833,732.50. The Chairperson instructed the company
to make a quarterly deposit for the FMRDF and have the said amount be completed
before the end of this year

3. Results of the 2013First (1") Quarter MMT Monitoring

Engr. Garcia, MMT Head, presented the results of the 1* Quarter Monitoring.
Based on their monitoring, sampling and results of analyses, all parameters
monitored passed the DENR standards except iron which exceeded the standard.
He also discussed the result of SHES audit done by MGB Central Office and MGB3
last July 2012.

i Mr. Ong discussed the accomplishments of the company for the quarter. He
first showed the photo documentations of safety and health activities and the matrix
with the corresponding cost for each activity. For the first quarter, the company has
spent the amount of Php 150,786.00. He also mentioned the EPEP activities and
expenditures. The actual cost for the quarter is Php 13,716,336.90 from their annual
budget of Php 25,850,000.00

Comments, Suggestions and Clarifications of MRFC Members

e The Chairperson suggested to the company to verify the high result of iron
content in the water at the downstream of Pinmagong and Bangkay: Creeks
and check the laboratory analyses on the volume of iron content of nickel
ore. Mr. Benaires explained that there were heavy downpours the day before
the samples were taken and there were dredging activities during the conduct
of water sampling. The Chairperson said that there were still silts deposited
at the downstream of the creeks inspite of the existing canals, silts traps and
settling ponds. Instructions were given to double check the efficiency of the
company’s environmental measures to further improve the water quality and
for the iron content to be within the DENR Standard

« The Chairperson requested that the drainage canals, settling ponds and silt
traps along the waterways be checked to ensure that they are not silted so
they can be effective in preventing soil erosion to the creek.

¢ On the violations enumerated during the SHES Audit on July 2012, Engr.
Figueroa said that the actual operation/direct shipping has just started during

2
that same month and the mitigating measures/compliances with regard to the
recommendations during the SHES Audit were already implemented before
December 2012.

* The Chairperson recommended that the company review their mitigating
measures and meet with neighbouring mining companies to synchronize the
implementation of their EPEP activities.

* On EPEP implementations, he requested that the alliance meet regularly to
discuss and review the mitigating measures and synchronize their activities
SO as to save on resources/costs and be more effective

¢ On solid waste management, the Chairperson requested the company to
help the community thru SDMP on putting up MRF which can also be a
source of livelihood by recycling the wastes

¢ The Chairperson advised the Proponent to include in the SDMP report their

| charcoal briquette making and told him to report it to CENRO and RED since
it will help eliminate the kaingin system

* RD Claudio asked if there is an analysis done on chemical composition of the
charcoal briquette to determine if it is safe to be used. Mr. Figueroa said that
they will do it

¢ Mr. Villamante recommended to have a septic tank for the pigpens so they
can also use the manure as organic fertilizer.

4. Other Matters

On National Greening Program updates, Engr. Garcia reported thatfor the
year 2013, the computed area to be planted was 37.5 hectares. The company has to
raise 53,250 seedlings before the month of June. It includes the remaining 34,500
seedlings committed last year. When asked by the Chairperson on the status of the
number of seedlings in the nursery, Mr. Ong said that the company has
approximately 17,000 seedlings. The Chairperson reminded the proponent that
these seedlings must be in the nursery by June and ready to be planted by July to
December. :

Mr. Licuan reminded the Proponent on the submission of the Compliance
Monitoring Report (CMR) and Compliance Monitoring and Validation Report (CMVR)
which is to be signed by all members of the MMT.

On the Adopt-an-Estero program, he said that the MOA has been signed
already but he requested the proponent to submit a work program/activities to be
done.

On the Provincial Resolution of concerned citizens, the Chairperson
Suggested that the alliance of mining companies in Zambaleshave a meeting and
agree on which road alignment to adopt for the alternative haul road and present that
to the provincial engineer's office for proper assessment and evaluation He
advised the members of the alliance to make an individual report on what the
company has done to address the complaints and consolidate these reports after
which they submit and present it to the SangguniangPanlalawigan.

RD Claudio called for a meeting in the following weeks between and among
the mining operators to address the complaint that has been lodged on the office of
the governor. The Chairperson advised the proponent to talk and settle issues with
Shangfil regarding MMT matters for the port since they are the owner of the facility in
the port.
5. Calendar of the Next Meeting

The schedule for the next meeting was tentatively set on the third week of
duly 2013.
6. Adjournment of the Meeting

At 3:00PM, the meeting of the MRFC was adjoumed.

Prepared by:

wo
JOSHLYN C. CARBONELL

Administrative Officer IV
MRFC Secretary

Attested by:

ba
LAU! ARLIA, JR. ie
Supvg.Science Research Specialist oIc, Regional Director
And Head Support Staff and Coordinator And Chairperson of MRFC
MINE REHABILITATION FUND COMMITTEE
ERAMEN MINERALS INC. -

WHAT First (1%) Regular Quarterly Meeting of the Mine Rehabilitation
Fund Committee (MRFC)
WHERE Racks Restaurant, Subic Bay Freeport Zone
WHEN April 19, 2013
TIME 1:00 PM
ATTENDANCE: __ 2 bee at al a
a NAME OFFICE SIGNATURE
% Davie wvkeNG

MGB RB

i Nele ay}. Chshre

+ Etaprre itudare

pea Soucy APC Ze

a.
i; Ulberty Pe: HILAMo

RGO, 4 hh
EN ML ( :

lai pr Valencia

iba E tral LLicuan EM, h-

DAR: 0LUD

LP aut 7. preucum | pawe

fe Meir P. MER | 2 Go
LP QUILLERMO MM. ERANCULLA '

WO. 1c, .
ub Beep ouiesbe. _ Eien —
TT peree GENAIRES | SRAMEN

12 ene Pe “FutoGw MHQAGNS

Sawiico 5S. GANCIA

Je maer > |

MGBR 2

TABS | seuitives i oad

om!

ter LOK AI EE Copa, PEE Ere hb

18.

pada al

Supplies Zk Opt bd
August 28, 2013

MEMORANDUM
FOR The OIC, Regional Director
Mines and Geosciences Bureau
Region Ill and Chairperson, MRFC
FROM ; The.Supvg. Science Research Specialist
Head, Support Staff and Coordinator
SUBJECT : Minutes Taken During the 2" Quarter of 2013

Quarterly Meeting of the Mine Rehabilitation
Fund Committee (MRFC) for Eramen Minerals, Inc.
on July 19, 2013

Forwarded herewith is a copy of the minutes taken during the 2nd
Quarter of 2013 Regular Quarterly Meeting of the Mine Rehabilitation Fund
Committee for Eramen Minerals, Inc. on July 19, 2013.

For his information

LAURO S. GARCIA, JR.

ov
MINUTES OF THE 2013 SECOND (2"*) REGULAR QUARTERLY
MEETING OF THE MINE REHABILITATION FUND COMMITTEE (MRFC)
Eramen Minerals, Inc.

Racks Restaurant, Subic Bay Freeport Zone

July 19, 2013
I Attendance:
4. Lormelyn E. Claudio - RD, EMB-IIl
r& Nelson F. Castro - PENRO Zambales
3. Liberty P. Hilario - ENRO Zambales
4. VirgilioEdralin L. Licuan - EMB-IIl Representative
5. Elma G. Valencia - DENR-III Representative
6. Emilio T. Figueroa Ill - EMI Representative
Ts Kario Kristoffer P. Flores - EMI Representative
8. Peter T. Benaires - EMI! Representative
sf Lauro S. Garcia, Jr. - Head, Support Staff & Coordinator
0. Arthur P. Eulogio * Technical Support Staff
a4: Joselyn C. Carbonell - MRFC Secretary
I. Call to Order:

The meeting was presided and called to order at 1:05 PM by Engr. Lauro S.
Garcia, Jr. upon the instruction of the Chairperson. Upon declaring the presence of a
quorum he welcomed the group.

Ml. Agenda for the Day:

The Presiding Officer (PO) presented the proposed agenda for the day as
follows:

Review and Approval of the Minutes of the Last Meeting
Issues Arising from the Minutes of Previous Meeting
Status of MRF, ETF and FMRDF

Results of the 2013 Second (2™) Quarter MMT Monitoring
Other Matters

Calendar of the Next Meeting

Adjournment of the Meeting

bE le ol a

After reading the agenda, the PO asked the members of the body for any
suggestion/inclusion to the agenda for the day aside from the NGP. RD Claudio
suggested to discuss updates on action taken regarding the complaint submitted to
the Sangguniang Panlalawigan by the Concerned Citizens of Sta. Cruz (CCOS).
PENRO Castro requested to include updates on NGP and ENROZ Hilario asked to
add updates on the proposed road alignment.

There having no more suggestions, Mr. Licuan moved for the approval of the
agenda for the day and was seconded by PENRO Castro.
Iv. Proceedings:

1. Review and Approval of the Minutes of the Last Meeting together with
| the Issues arising thereof

| The PO said that the review of the minutes of the previous meeting is subject
to corrections by the secretariat and proceeded to the discussion of the results of
2013 second quarter MMT monitoring together with the issues arising from the
minutes of the previous meeting.

2. Status of MRF

Engr. Eulogio informed the committee that to date, the company has
deposited the amount of Php 5,011,634.58 for the RCF, Php 151,553.83 for the
MTF. For the ETF, they have Php 101,357.05.

With regard to the FMRDF, the amount of Php 2,101 ,096.52 was deposited to
this account. Mr. Figueroa said that they have until the end of this year to complete
the Php 5M scheduled for deposit for 2013.

3. Results of the 2013 Second (2"°) Quarter MMT Monitoring

Mr. Flores presented the accomplishments of the company for the 2”
Quarter. He first showed the maps of the active mine areas with the location of
drainage canals and silt ponds. He also showed photo documentations of safety and
health activities. He discussed the EPEP activities and expenditures. The actual
EPEP cost as of May 2013 is Php8,201 396.00.

Based on their monitoring, sampling and results of analyses, all parameters
monitored passed the DENR standards.

Comments, Suggestions and Clarifications of MRFC Members

« The PO inquired why the expenses for the watering of haul road suddenly
dropped. Mr. Flores explained that it is due to the slowed down operations
for the months of May and June. Mr. Figueroa said that they officially
stopped their hauling last April 16.

«RD Claudio asked why the results of Sulfur Dioxide increased. Mr. Flores
said that they will check on it and the possible source although it is within the
standard.

| ¢ PENRO Castro asked on how can the result especially that of iron be verified.
Mr. Benaires said that the service provider for the sampling is a third party
with the presence of the barangay representative or a member of the MMT.

| e RD Claudio suggested to conduct baseline on noise near the roadways when
the hauling is resumed. Engr. Garcia said that they will conduct baseline this

| 3° quarter while the company is not yet operating. Mr. Figueroa requested to

| do it with the entire mining group on all the road within the access road and
they will just contribute on the expenses.

« On the research on tilapia, RD Claudio asked if complete bio assay was
done. Mr. Benaires said that they have done it with DOST and no metal
content was found, thus, safe for human consumption.
4. Other Matters

On the update on complaint of Concerned Citizens of Sta. Cruz, Mr. Figueroa
said that there is desilting operation done in Brgy. Tubu-tubo North by BNMI together
with the Provincial Government. In.the case of Eramen, what the CCOS is asking is
for them to participate in paying the damages from the previous croppings and
charge it to the MRF. Mr. Benaires said that although there was no requirement from
them, they have dispatched back hoes and other heavy equipment for the desilting
and scrapping of farmlands.

On the Sangguniang Panlalawigan Resolution forwarded by the ENROZ,
Engr. Garcia said that they have already informed the CLRF-SC on this and they are
awaiting their instruction. Mr. Figueroa clarified on the percentage of sharing on the
payment of each company. He discussed that as much as possible they do not want
to touch their MRF since they will also replenish it and besides the problem started
when they were not yet operating. He also said that they want a fair distribution of
penalty. Engr. Garcia said that the Chairperson might call a meeting on this matter
once the instruction from CLRF-SC is received

On NGP, Mr. Benaires said that they have 81,133 seedlings of which 40,000
are plantable. Engr. Garcia reminded the proponent that July-December is the
planting season and the reporting on NGP (hectarage planted and seedlings
planted) will be monthly Mr. Figueroa informed the committee that they have
scheduled planting activities every weekend for all their employees and other
stakeholders. PENRO Castro requested the company for additional donation of
5,000 assorted seedlings. Mr. Benaires took note of the request.

On the alternate haul road, Mr. Figueroa said that the alliance have submitted
their proposal to the provincial government and in their next meeting the mining
CEOs will discuss how it will be funded. By the first week of August, they will meet
again with the governor to finalize it. PENRO Castro asked if there is a timberland
within the proposed area. Mr. Figueroa said that there is a CIFMA but the RRW will
be taken care of by the provincial government

| 5. Calendar of the Next Meeting

The schedule for the next meeting was tentatively set on the second week of
October 2013.

6. Adjournment of the Meeting

At 2:00 PM, the meeting of the MRFC was adjourned.

Prepared by:

JOSELYN C. CARBONELL
Administrative Officer IV

MRFC Secretary

Attested by: Noted by: “) j
LAUROS/GARCIA, JR. _ tHSPHISHIS Atty. BANILO-U-UYRI tof
Supvg. Sctehce Research Specialist OIC, Regional Director

And Head Support Staff and Coordinator And Chairperson of MRFC
\

ATTENDANCE SHEET

WHAT j Second (2™) Regular Quarterly Meeting of the Mine
Rehabilitation Fund Committee for Eramen Minerals, Inc.
WHERE: The Racks Restaurant, Subic Bay Freeport Zone
WHEN E July 19, 2013
TIME |: 1:00 PM
NAME OFFICE IGNATURE
Vingile taArdia L. Licwn EMP .-% oe
* Nel spe loeb | Demme

\arly Vo aif ? Fores

Ft boty P. phlare ENRoOV

*Yoeirlin 6 Chavon} pee isis “AC /
Wde- (neh lacnes PELE CKEP Abe 4
PETER BENAIRES ERRIMER - cam
tmycio T. Facer | eaten =

® Aus. capomsr | Mab 13

EF eae

| | Aten Po eutenid

Mwy IZ

Ch

DBP. Development Bank of the Philippines
Subic Bay Branch, Lot 3 Heemang Bldg. Greenwoods Park, CBDA
Subic Bay Freeport Zone
Tel . (047) 252-3090 / 252-3091

July 16, 2013

Atty. Danilo U. Uvkieng

OIC, Regional Director

Mines and GeoSciences Bureau

MGB Regional Office

No.3 2™ Fir. Cleofer’s Bldg. Gen Hizon St.
City of San Fernando, Pampanga

CERTIFICATION

This is to certify that ERAMEN MINERALS, INC. with address at 3° Floor
ALPAP I Bldg. 140 Leviste St. (Formerly Alfaro St.) Salcedo Village, Makati City
Philippines has the following Savings Accounts with a total balance of PHP: FIV
MILLION TWO HUNDRED SIXTY FOUR THOUSAND FIVE HUNDRED
TWENTY FIVE & 46/100 ONLY = (Php** 264,525.46***) as of July 16, 2013,
5:00 P.M

P 5.011,
151,533.83
101,357.05

Said accounts are free from liens and encumbrances and withdrawable subject to the
rules and regulations gov erning Savings Account.

This certification is being issued for whatever legal purpose it may serve.

DUARDOM. TIMBOL
Branch Head
a

DBP Development Bank of the Philippines

Subic Bay Branch, Lot 3 Heemang Bldg. Greenwoods Park, CBDA
Subic Bay Freeport Zone
Tel . (047) 252-3090 252-3091

July 16, 2013

Atty. Danilo U. Uykieng

OIC. Regional Director

Mines and GeoSciences Bureau

MGB Regional Office

No.2 2” Fir. Cleofer’s Bldg. Gen Hizon St
City of San Fernando, Pampanga

CERTIFICATION

| This is to certify that ERAMEN MINERALS, INC. with address at 3" Floor

ALPAP I Bldg. 140 Leviste St. (Formerly Alfaro St.) Salcedo Village, Makati City,
Philippines has an existing Savings Account under NIDSS 0575-029975-533 with an
outstanding balance of PHP: ONE MILLION ONE HUNDRED ONE
THOUSAND NINETY SIX PESOS & 52/100  (Php***1.101,096.52""") as of

July 16, 2013, 5:00 P.M.

Said accounts are free from liens and encumbrances and withdrawable subject to the
rules and regulations governing Savings Account.

This certification is being issued for whatever legal purpose it may serve.

UARDO Mf. TIMBOL
Branch Head :

jee
ik
Filion oe
:GIONAL CHECK

za

aponus Heck

sccepted subject to
verse side and on the rules & regulati

97/11/13
BIE tern oon SH 27
057507479003»

14:39 O3CLR

KINDLY FILL-OUT SEPARATE SLIP FOR EACH

TYPE OF DEPOSIT

Lan, 7% #

OCS #01704
Republic of the Philippines

Department of Environment and Natural Resources
MINES AND GEOSCIENCES BUREAU
Regional Office No. Ill

CERTIFICATE OF RECOGNITION

es hereby awarded to

ERAMEN MINERALS, INC.
(MPSA No. 209-2005-IID)

For the tanovation ou the euvcronmental protection aud linelihood. of the community through the
Chancoal Brigquette Making Project under the Social Development and Management Program

Given this 25" day of June, 208 in the City of San Fernando, Pampanga

Bo

ATTY. b
OIC, Regional Director
MEMORANDUM

FOR

FROM

SUBJECT

November 8, 2013

The Acting Director

and Chairperson, Contingent Liability and
Rehabilitation Fund-Steering Committee (CLRF-SC)
Mines and Geosciences Bureau

North Avenue, Diliman, Quezon City

The OIC, Regional Director

and Chairperson, Mine Rehabilitation Fund
Committee For Region Ill

This Office

Minutes Taken During the 3° Quarter of 2013
Quarterly Meeting of the Mine Rehabilitation Fund
Committee (MRFC) for Eramen Minerals, Inc. on
October 22, 2013

We are furnishing you herewith a copy of the minutes taken during the at
Quarter of 2013 Regular Quarterly Meeting of the Mine Rehabilitation Fund
Committee for Eramen Minerals, Inc.

For his information and CLRF-SC perusal.

é aa

a
November 8, 2013

MEMORANDUM
FOR The OIC, Regional Director
Mines and Geosciences Bureau
Region Ill and Chairperson, MRFC
FROM The Supvg. Science Research Specialist
Head, Support Staff and Coordinator
SUBJECT : Minutes Taken During the 3 Quarter of 2013

Quarterly Meeting of the Mine Rehabilitation
Fund Committee (MRFC) for Eramen Minerals, Inc.
on October 22, 2013

| Forwarded herewith is a copy of the minutes taken during the 3
Quarter of 2013 Regular Quarterly Meeting of the Mine Rehabilitation Fund
Committee for Eramen Minerals, Inc. on October 22, 2013.

For his information.

LAURO S. hescte JR.

ia
MINUTES OF THE 2013 THIRD (3) REGULAR QUARTERLY
MEETING OF THE MINE REHABILITATION FUND COMMITTEE (MRFC)
Eramen Minerals, Inc.

The Meat Plus Café, Subic Bay Freeport Zone
October 22, 2013

ie Attendance:
fe Atty. Danilo U. Uykieng = - OIC, RD MGB-III/Chairperson
2. Lormelyn E. Claudio - RD, EMB-III
3. Nelson F. Castro - PENRO Zambales
4. Liberty P. Hilario : ENRO Zambales
5. VirgilioEdralin L. Licuan  - EMB-III Representative
6. Elma G. Valencia - DENR-III Representative
7. Emilio T. Figueroa II! - EMI Representative
| 8. Karlo Kristoffer P. Flores - EMI Representative
9. Peter T. Benaires - EMI Representative
| 10. Edgardo G. Villamante - NGO Representative
$4. Lauro S. Garcia, Jr. - Head, Support Staff & Coordinator
| 12. Arthur P. Eulogio - Technical Support Staff
13. Joselyn C. Carbonell - MRFC Secretary
M. Call to Order:

The meeting started at exactly 1:10 PM After declaring a quorum, the
Chairperson OIC, RD Danilo U. Uykieng called the meeting to order.

ll. Agenda for the Day:
The Chairperson presented the proposed agenda for the day as follows:

Review and Approval of the Minutes of the Last Meeting
Issues Arising from the Minutes of Previous Meeting
Status of MRF, ETF and FMRDF

Results of the 2013Third B") Quarter MMT Monitoring
Other Matters

Calendar of the Next Meeting

Adjournment of the Meeting

SSAC RO foes

After reading the agenda, the Chairperson asked the members of the body
for any suggestion/inclusion to the agenda for the day. PENRO Castro requested to
include updates‘on NGP. ENROZ Hilario suggested to discuss updates regarding the
complaint of the Concerned Citizens of Sta. Cruz (CCOS)

There having no more suggestions, Mr. Licuan moved for the approval of the
agenda for the day and was seconded by PENRO Castro.
Iv. Proceedings:

4. Review and Approval of the Minutes of the Last Meeting together with
the Issues arising thereof

| The Chairperson said that the review of the minutes of the previous meeting
is subject to corrections by the secretariat and proceeded to the discussion of the
results of 2013 third quarter MMT monitoring together with the issues arising from
the minutes of the previous meeting

2. Status of MRF

To date, the company has deposited the amount of Php 5,011,634.58 for the
RCF, Php 151,553.83 for the MTF. For the ETF, they have Php 101,357.05 while
the amount of Php 2,101,096.52 was deposited to the FMRDF account.

3. Results of the 2013Third (3) Quarter MMT Monitoring

Mr. Flores presented the accomplishments of the company for the
3Quarter.He first showed the maps of the active mine areas and reported that as of
September 30, there are 14,100 line meters of drainage within all active areas, 282
silt traps combined for all active areas, 14 silt pond series (series of 2 or 4 ponds
depending onthe demand of the area for a total of 26 ponds) for all active areas, 5.7
has. total planted area within Buffer Zone, 16.83 has. planted mined-out areas of
Pimmagong, Bolas and Malutmut, 3.59 km. berms planted with various species. He
also discussed the EPEP activities and expenditures. The actual EPEP cost as of
September 30, 2013 is Php26,386,527.72 out of the Php25,850.00 annual approved
budget.

He alsoreported the company’s safety statistics information and showed
photo documentations of safety and health activities.

Based on the monitoring, sampling and results of analyses, all parameters
monitored passed the DENR standards.

Comments, Suggestions and Clarifications of MRFC Members

¢ On the laying of cocomat for stabilization of slopes at the rehab area at So.
Bolas, RD Claudio asked if stakeholders witnessed the activity and if not, it
should be witnessed by the community so they will appreciate that the
company has invested in coming up with stabilization measures and have it
documented. Mr. Benaires said that they normally have mine tour to
showcase the activity. The Chairperson suggested to include in the
company’s IEC to the community, the presentation of environmental
measures that are being done so that they will see how progressive rehab is
done. Mr. Villamante suggested to check the amount of carbonized rice hull
that is being added in the soil that might just erode. The Chairperson
reminded the proponent to have a photo documentation on a regular interval
to see the progress.

RD Claudio inquired if sediment sampling was taken from the river going out
of the MPSA area. Mr. Benaires said that only water sampling was taken.
Mr. Figueroa said that they prioritized the silt from the ponds and silt traps.
RD Claudio stated that what is being avoided is the transfer of contamination
when the desilted/dredged materials are eventually given to farmers as filling
materials. Mr. Benaires explained that their practice is to retum the desilted
materials to the silt dump area, let it dry and mix it with the stockpile. He said

BEES ore

zi
that they are also doing a study on how long the dust will be converted into
soil again

¢ The Chairperson inquired what water body is connecting with BNMI and
asked if water sampling was done on that area because the metal content is
high on the BNMI area. Mr. Benaires answered the Binabangkay creek. Mr.
Figueroa said that it passes the old DMC! area before it passes their area.
RD Claudio suggested to do the sampling before it enters the Eramen area.
Mr. Benaires reiterated the proposal for a joint monitoring for all MPSA areas.

¢ The Chairperson said that the IEC include not only SDMP but also EPEP and
the actual operation so the community will understand what is going on inside
the mine site and what is being done, what measures are undertaken to
control and mitigate

¢ On the status of the increase in sulfur dioxide during the 2” quarter, the
Chairperson asked what is the explanation of the service provider. Mr. Flores
explained that during the time of the monitoring, there was no operation so it
might possibly come from the gen set of the service provider. The
Chairperson advised the proponent to put up a wind flow indicator especially
at the downwind of the stockpile area as suggested by RD Claudio.

¢ The Chairperson asked if there is already a baseline data on noise on the
haul road while there is still no operation. Mr. Flores said that they will
include it in the next monitoring

¢ The Chairperson instructed that the on the next MMT, there will be a
simultaneous monitoring for the three companies (inl, BNMI and Eramen) and
that only one service provider will be used for the 3 companies for purposes
of comparison of results to determine who is the contributor to the allegations
and complaints and pinpoint the proper solution to the issues.

4. Other Matters

On the updates on NGP, Mr. Flores reported that they have planted a total
area of 22.55 within the MPSA area and 5.36 has. outside the MPSA and seedlings
donated to the PENRO, CENRO and Mining Alliance equivalent to 47 has. PENRO
Castro said that while they acknowledge the seedlings donation from the company,
he clarified that it should not be reported as areas planted since these were planted
on DENR-NGP. Mr Figueroa explained that they just converted the donated
seedlings into equivalent hectarage. Engr. Garcia informed the committee that the
company lacks 20 has. inside the MPSA area. The Chairperson reminded the
proponent that the deadline for MGB-NGP is November 15 and by that time, they
should have completed the requirement 100%. PENRO Castro said that they will be
requesting a report from MGB on NGP accomplishments of the mining companies in
the province

On the update on complaint of Concerned Citizens of Sta.he Chairperson
informed the proponent on the Sangguniang Panlalawigan Resolution requiring all
mining companies to do road repair on the haul road. ENROZ Hilario asked for
updates on the activities of the mining companies regarding the maintenance and
desilting and on what happened to the resolution forwarded to MGB Central Office.
On the compensation of damages by the farmers, the Chairperson said that the
CLRF-SC has issued a resolution recommending for the creation of RIATand is
awaiting for the signature of the Chairman. A multi-partite team will be created by
the regional office once the resolution is signed to determine and validate payment
and other activities. On their part, Mr. Figueroa asked who will they follow, the SP or
the governor's office or mayor's office. The Chairperson explained that the SP
resolution identifies their concerns and the execution will be on the office of the
governor and office of the mayor concerning their own area.
On the issue of the company’s share on the compensation, the Chairperson
said that the mining companies will discuss it and In| and Eramen will share on a pro

rata basis

5. Calendar of the Next Meeting

The schedule for the next meeting was tentatively set on the last week of

November 2013.

6. Adjournment of the Meeting

At 2:15 PM, the meeting of the MRFC was adjoumed.

Prepared by:

yore
JOSELYN C. CARBONELL
Administrative Officer IV
MRFC Secretary

Attested by:

And Head Support Staff and Coordinator

Noted by:

ATTY: i} . UYKIENG
OIC, Regional Director
And Chairperson of MRFC
| ATTENDANCE SHEET

|

WHAT | : Third (3%) Regular Quarterly Meeting of the Mine Rehabilitation
Fund Committee (MRFC) for Eramen Minerals Inc.
WHERE | F The Racks Restaurant, Subic Bay Freeport Zone
WHEN E October 22, 2013
TIME: 1:00 PM i _ _
(eS. a 2 SIGNATURE
fr auide 7 EM [tO 7. ew AR ON
-| | ERGARDO G.- Viteneanen i£ ii we mo
9 PETEK PENAKES cree
* Val Veber Pe Hares |__Ereenen

Us ils tetralin L Learn ARP, B- sl
AP Daltile. uknMe | mes ek 3” a
‘. Nelsen SF. (steal DEM
‘ nema) E, Cyber pan. ou 4
[© [av-mu [lurus Venn - oxee
ae Libahy P- Halarea | ENaC

\

Lyntto ©. atfeia Jn, MGR 43

72. |

ArMwrP. Eulotio! MWaekes SES:
13. :

LOSELTY Co CARH EW M65 7 Ne Br

14. 6

January 2, 2014

MEMORANDUM

FOR : The Acting Director
and Chairperson,.Contingent Liability and
Rehabilitation Fund-Steering Committee (CLRF-SC)
Mines and Geosciences Bureau
North Avenue, Diliman, Quezon City

FROM The OIC, Regional Director
and Chairperson, Mine Rehabilitation Fund
Committee For Region Ill
This Office

SUBJECT f Minutes Taken During the 4° Quarter of 2013
Quarterly Meeting of the Mine Rehabilitation Fund

Committee (MRFC) for Eramen Minerals, Inc. on
December 10, 2013

We are furnishing you herewith a copy of the minutes taken during the 4"
Quarter of 2013 Regular Quarterly Meeting of the Mine Rehabilitation Fund
Committee for Eramen Minerals, Inc.

For his information and CLRF-SC perusal

y

ATTY. BANILO U. UYKIENG

of oral

Iy-ou
aos

January 2, 2014

MEMORANDUM
FOR The OIC, Regional Director
Mines and Geosciences Bureau
Region Ill and Chairperson, MRFC
FROM The Supvg. Science Research Specialist
Head, Support Staff and Coordinator
SUBJECT : Minutes Taken During the 4 Quarter of 2013

Quarterly Meeting of the Mine Rehabilitation
Fund Committee (MRFC) for Eramen Minerals, Inc.
on December 10, 2013

| Forwarded herewith is a copy of the minutes taken during the -
Quarter of 2013 Regular Quarterly Meeting of the Mine Rehabilitation Fund
Committee for Eramen Minerals, Inc. on December 10, 2013.

For his information.

LAURO S. tance JR.

T =
MINUTES OF THE 2013 FOURTH (4) REGULAR QUARTERLY
MEETING OF THE MINE REHABILITATION FUND COMMITTEE (MRFC)
Eramen Minerals, Inc.

Texas Joe Restaurant, Subic Bay Freeport Zone
December 10, 2013

i Attendance:

<. Atty. Danilo U. Uykieng - OIC, RD MGB-III/Chairperson
2: Nelson F. Castro = PENRO Zambales

3. VirgilioEdralin L. Licuan - EMB-IIl Representative
4. Elma G. Valencia - DENR-III Representative
5. Emilio T. Figueroa III : EMI Representative

6. Januar Ong - EMI Representative

i7. Kanlo Kristoffer P. Flores - EMI Representative

‘8. Peter T. Benaires - EMI Representative

9. Edgardo G. Villamante - NGO Representative
10. Arthur P. Eulogio - Technical Support Staff
at. Joselyn C. Carbonell - MRFC Secretary

i. Cail to Order:

The meeting started at exactly 2:00 PM. After declaring a quorum, the
Chairperson OIC, RD Danilo U. Uykieng called the meeting to order.

Ml. Agenda for the Day:
The Chairperson presented the proposed agenda for the day as follows:

Review and Approval of the Minutes of the Last Meeting
Issues Arising from the Minutes of Previous Meeting
Status of MRF, ETF and FMRDF

Results of the 2013 Fourth (4") Quarter MMT Monitoring
Other Matters

Calendar of the Next Meeting

Adjournment of the Meeting

Neo Pon

After reading the agenda, the Chairperson asked the members of the body
for any suggestion/inclusion to the agenda for the day. PENRO Castro requested to
include updates on NGP.

There having no more suggestions, Mr. Licuan moved for the approval of the
agenda for the day and was seconded by Ms. Valencia.
UV. Proceedings:

1. Review and Approval of the Minutes of the Last Meeting together with
the Issues arising thereof

The Chairperson said that the review of the minutes of the previous meeting
is subject to corrections by the secretariat and proceeded to the discussion of the
results of 2013 fourth quarter MMT monitoring together with the issues arising from
the minutes of the previous meeting.

2. Status of MRF

Engr. Eulogio reported that as per certifications issued by the Development
Bank of the Philippines on December 6, 2013, the company has deposited the
amount of Php 5,014,196.50 or the RCF, Php 151,611.00 for the MTF. For the
ETF, they have Php 101,408.00 while the amount of Php 4,902,259.30 was
deposited to the FMRDF account.

3. Results of the 2013 Fourth (4") Quarter MMT Monitoring

Mr. Ong presented the accomplishments of the company for the 4°" Quarter.
He first showed the maps of the present active mine areas and enumerated the
highlights of activities as of November 30, 2013 such as the maintenance of 15,000
line meters of drainage, construction of 282 silt traps with 14 silt pond series, planting
of 5.72 has. within the buffer zone, planting of 18.10 has. mined out areas and
planting of 4.76 km. berms with various species. He also discussed the EPEP
activities and expenditures. The actual EPEP cost as of November 30, 2013 is
Php27,969,946.61 out of the Php25,850.00 annual approved budget.

He also reported the company’s safety statistics information and showed
photo documentations of safety and health activities.

Comments, Suggestions and Clarifications of MRFC Members

« On the issue of employment, Mr. Figueroa said that the barangays are
arguing over the percentage of people to be hired. The Chairperson
explained that it is up to the company to distribute equally and explain it
during the IEC and consuttations that the “community” refers to the
municipality and not a specific barangay.

¢ On the watering of haul roads, the Chairperson advised the proponent to
study and evaluate the cost of road maintenance versus the cost of road
watering. He said to look for other means that can be done for dust
suppression that is more permanent and cost effective.

e The Chairperson requested to take water and sediment sample at the
convergence/mixing point of the two river channel.

¢ On the research program on rice, the Chairperson instructed to document the
pilot area before the start of the experiment for baseline data and monitor the
progress together with the adjacent soil for comparison.

| « Mr. Villamante suggested to stock the carbonized rice hull for one month
before using it so the content of organic fertilizer will not be absorbed by the
rice hull.
4, Other Matters
On the updates on NGP, Mr. Ong reported that they have planted a total area
of 86.38 has. Engr. Eulogio said that the company is required to plant 100 has. The
Chairperson said to ready the seedlings equivalent to 13 has. that is needed to
complete the required area. Mr. Ong said that the seedlings are already available in
their nursery.
5. Calendar of the Next Meeting

The schedule for the next meeting was tentatively set on December 20, 2013
for the deliberation and possible approval of the 2014 AEPEP.

6. Adjournment of the Meeting

At 3:15 PM, the meeting of the MRFC was adjourned.
Prepared by:

WALL
JOSEILYN C. CARBONELL
Admiriistrative Officer IV

MRFC Secretary

Attested by: Noted by:

Ly —.
ART CEUL ATTY. 1LO U. UYKIEN
Engin rit] OIC, Regional Director

| And Chairperson of MRFC
ATTENDANCE SHEET

WHAT Fourth (4") Regular Quarterly Meeting of the Mine Rehabilitation
Fund Committee (MRFC) for Eramen Minerals Inc.
WHERE Meat Plus Cafe, Subic Bay Freeport Zone
WHEN December 10, 2013
TIME _ 1:00 PM od See ie
i NAME _ OFFICE
"Janie cane bent
a1 ‘i |
1 bok kishfa Flores BRAM
35 ; |
“— Mthm F Ocho | pewe f
| PRM vigor | eco _ ea). <f YD
5.1 ; S—f
nH Virgilio tdralin Z Lu aay EMP, k-~ dag.

Mil 7 Prey

ie: ines x.
" Pele uwyeinle | mse
8. aint a
1 Ma - Au latnca Dine 0pm
S An P EllLand Mae rs SEE
10. :
_ USELN C- CAKHoren Mea A z etal ts
if, ‘ ) J feb
EMI ee

___ PETER REM IEC
12.

Epes th Leva oe eee
MINES AND GEOSCIENCES BUREAU R-3
City of San Fernando, Pampanga
Tel. No.(045)-963-6387 Telefax No. 961-27-99 E-mail Address: mgbr3.com

DOCUMENT HISTORY »
MGB R-3 Doc. Ref. Code:_ 204 7-2

To: All Personnel Concerned
Please Accomplish this Form Strictly

All documents/letters/communications received by this Office should be acted upon expeditiously. Remember we are bound by the laws of the stat
promote a high standard of ethics in public service.

Public officials and employees shall at all time be accountable to the people and shall discharge their duties with utmost responsibilty, integ
competence and loyalty.

‘The officials or employee in charge to whom the communication is presented shall act on it promptly and expeditiously with fifteen (25) working days

recelpt hereof. Falture to do so Is punishable with fine not exceeding the equivalent of six (6) month's salary suspension not exceeding one (1) year or removal f
Office depending on the gravity of the offense (R.A. 8713). |

ATTY. DANILO U. UYKIENG
OIC, Regional Director

2 . F , [eee om a
Ui whpad ¢ Eroarcl pirsred (se ROCF - marr -~ ETF:

SUBJECT/TITLE:_C for db é

Document Date: © C7 7 soo ow | Address: ;
Date Received: MAY § 8 9019 neg Sender: SEE Ze Dek Fei
2™ Endorsement ee
Document Date: Address:
Date Received: Sender:
Received Routed 4 ACTION REQUIRED/TAKEN/REMARKS/STATUS
By | Date/Time To | Date/Time

og ie :
a Sr Wey cher | t_atetohor Arta —

EA /of> copmulk —_ nriaduaxtav

[2 ACA 2 ne a Cpt £4 Z aE Ep Geren ‘fo

' PBR Su ore Bey Fhanth,

AY sal

FAX MO. 2478311076 ro 384 2012 2:90PM pL

t

Development Bank of the Philippines
SUBIC BAY BRANCH

May 7, 2012

ATTY. DANILO U. UYKIENG
OIC, Regional Director

DENR, Mines & Geosciences Bureau
Regional Office No. Ut

si San Fernando, Pampanga

Pa REGIONAL QEFICE

= CERTIFICATION |

=

= to Gentify that ERAMEN MINERALS, INC.-RCF, with business| address at

3 Teviste St. (Formerly Alfaro St), Sete Village,

t isting Savings Account under NIDSS Ne 0375-029975-

mG vance of PHP : ONE MILLION Ti HUNDRED

eed KHOUSAND PESOS & 00/100 ONLY (P1,251,000.00) as of May
Ef clearing

7, 2012, 5:00 P.M, and the balance is available only after the three day
Period.

This certification is being issued for the pupose : Mandatory Goverament
requirement for mining companies.

MGR. ELIZABEWH M. DELA PENA
Branch Hegd

a ea
PISSED Aran, Susu: Bay Frececnt Zone
+ Suowc Bn

Ui ebb SS
GH Wecinne B00. Lord Gntenmosoe Py
O07 atau’ saaseor Sener ans Some
FAX NO. : 0478311078 z 8S May 2612 2:01PM P2

3

Development Bank of the Philippines
SUBIC BAY BRANCH

May 7, 2012

ATTY. DANILO U, UYKIENG
OIC, Regional Director ee
DENR, Mines & Geosciences Bureau ees
Regional Office No. II ns
San Fernando, Pampanga

8.20
Le

wae
4 ey

CERTIFICATION

Tins is to certify that ERAMEN MINERALS, INC.-MTF with business address at
3" Fir, ALPAP I Bidg., #140 Leviste St. (Formerly Alfaro St.), Salcedo Village,
Makati City 1227 has an existing Savings Account under NIDSS No. 0575-029975-
531 with an outstanding balance of PHP: ONE HUNDRED FIFTY-ONE
THOUSAND PESOS & 00/100 ONLY (151,000.00) as of May 7, 2012, 5:00
P.M, and the balance is available only after the three-day clearing period.

Said account is free from liens and encumbrances and withdrawable subject to the rules

and regulations governing Savings Accounts.
|
the pupose - Mandatory Government

This certification is being issued for
requirement for mining compan

MGR. ELIZABE}H M. DELA/PENA
Branch He:

SxWOODS Parix. CBD AHF, Situs Bat FHELPORY LOWE
SOM! 2629003 ~ tube Bdarnunspnl corm et

An@ BLOG. LOT 3,
(047 2280v0

Fax NO. :0478311078 8
2sou!

Wem) Development Bank of the Philippines

; DE
Maya. ores AnD GEOSBIENCES Bu

HR ¥ &
ATTY. DANILO U. UYKIENG | ni; i it eee
OIC, Regional Director | M AY 08°20 fone é
DENR, Mines & Geosciences Bureau ener, : 4
Regional Office No. I uy

San Fernando, Pampanga
IMAL OBE,

be)

SE Na, 2

CERTIFICATION

This is to certify that ERAMEN MINERALS, INC F with business address at
3 Fir, ALPAP I Bldg., #140 Leviste St. (Formerly Alfaro SL), Salcedo Village,
Makati City 1227 has an existing Savings Account under NIDSS No. 0575-029975-
532 with an outstanding balance of PHP: ONE HUNDRED ONE THOUSAND
PESOS & 00/100 (P101,000.00) as of May 7, 20!2, 5-00 P.M, and the balance is
available only after the three day clearing period

Said account is free from liens and encumbrances and withdrawable subject to the rules
and regulations governing Savings Accounts.

This certification is being issued for the pupose : Mandatory Government
requirement for mining companies.

MGR. ELIZ 4B) M. DELA PENA
Branch Head, |

G/F HEEMANG BLOG. Lor 3, GREENWOOD Park, CBD AREA, Sumo BAY FREEPORT ZONE)
O07 2822000 2523091 ZS:Z80RU ~ cube Beauvounheral com ph

S May 2012 2:02PM P3__
——- Department of Environment and Natural Resources
|. MINES AND GEOSCIENCES BUREAU R-3
_ City of San Fernando, Pampanga
Tel. No.(045)-963-6387 Telefax No. 9641-27-99 E-mail Address: mgbr3.com

DOCUMENT HISTORY

S25
MGB R-3 Doc. Ref. Code: S52 72
To: All Personnel Concerned

Please Accomplish this Form Strictly

All documents/letters/communications received by this Office shotld be acted upon expeditiously. Remember we are bound by the laws of the state
promote a high standard of ethics in public service.

Public officials and employees shall at all time be accountable to the people and shall discharge their duties with utmost responsibility, integrit
competence and loyalty.

‘The officials or employee in charge to whom the communication Is presented shall act on it promptly and expeditiously with fifteen (15) working days fro
receipt hereof. Failure to do so Is punishable with fine not exceeding the equivalent of six (6) month's salary suspension not exceeding one (1) year or removal fro
Office depending on the gravity of the offense (R.A 8713).

ATTY. DANILO U. UYKIENG
OIC, Regional Director

sumecrrmie_Se-Giv one on poguircd!’ a PPR, Ace, i= CTF.
PDC

PIPL Fie 229 ~ ICE YI, Epamen [77ers

Document Date: C4 -/-/ ee Address: (76/—/ CPZ.
| Date Received: MAY. 429 2012 ? S°9~T sender: Conve F. 10, Ce-08. Wa
2™ Endorsement -
Document Date: Address:
Date Received: Sender:
Received Routed ACTION REQUIRED/TAKEN/REMARKS/STATUS.
By Date/Time To Date/Time

TAL}
~~ Piet nud ))thow $y windy ceed,
mee fief ok MES Condo Ofc
| one Pi PY Why Bay
a1) proce! Say
Fame 1S Fick PA oes

| |

Cif A. Puke

a

© ERAMEN MINERALS, INC.
May 16, 2012

Aity. Danilo U. Uykieng

OIC, Regional Director

| MGB Region 3, 2"4 Floor Cleofer Bldg.
Gen. Hizon St., City of San Fernando
Pampanga

nee

te h

Dear Atty. Uykieng,

This has reference to the mandatory requirements of the Mines and
Geosciences Bureau (MGB) on the establishment of a Mine Rehabilitation Fund
(MRF) inclusive of which are the Rehabilitation Cash Fund (RCF), Monitoring Trust
Fund (MTF), and Environmental Trust Fund (ETF) as regards our nickel mining
Project within approved MPSA No. 209-2005-IIl located in Sta. Cruz, Zambales.

ty Rehabilitation Cash Fund (RCF)- P 1.25 Million (25% of 5.0 illion)
2: Monitoring Trust Fund (MTF) - 150,000.00 (full amount of required)
8; Environmental Trust Fund (ETF) - 100,000.00 (full amount required)

We trust that we have completely complied with the mandatory requirements
as to the MRF.

Respectfully Yours,

Wy UEROA III
sident & General Manager

Mi. OFFIGE No. 3
Development Bank of the Pnitippines

ATTY, DANILO UL t
OIC, Regional Director
DENR, Mines & Geos
Regional Office No. UL
San Bernando, Pampa:

This ts to certify that

3 Bir, ALPAP | Bldg., #140 Leviste St.-(ormerly Alfaro Sty

SUBIC BAY BRANCH

Misy A

IYRIENG

fences Bureau

Bit

CERTIFICATION

ERAMEN MINERALS, INCA-RCE, with business address

att

Salcedo Village,

Makati City 1227, has an existing Savings Account under NIDSS No. 0575 029075

530) with an outstand
PIFTY-ONE THOUS.
#; 2012, . 5:00 PM,
period.

Said account is free fro
and regulations governi

This. certification — is

requirement form

ing balance of PHP: ONE
AND PESOS: & 00/100 0

Yu

MILLION TWO THUNDRE
1,000.00) as ol May
nd the balance is available only after the tice daty clearing

“D

Wm ticns and encumbrances and withdrawable subject to the rules

ng Savings Accounts.

being issued for the pupose > Mandatory Government

ig Companies,

AGN
MOK. ELIZABL

SVEEM. DELLA PENA
Bruch Hed /
/

(

GIF Liban BiG

sseat RASOUTCES

evelopment Bank of the wiitippines

SUBIC BAY BRANCH

Niiy 7, 20t2

AT DANILO U. UYKIENG

OIC, Regional Director

DENR, Mines & Cieosciences Bureau ieee a -
Regional Office No. LIL ~
San Fernando, Pampanga

CERTIFICATION

This is to certify that ERAMIEN MINERALS, INC-B CE with business addiess at
"br, ALPAP L Bldg., #0 Leviste St Wormerly Alfaro Sta, Salcedo Village
Makati City 1227 has an existing Savings Account under NIDSS No. 0575-020975
332 with an outstanding balance of PHP: ONE HUNDRED ONE THOUSAND
PESOS & 00/100 (PLO1,000.00) as of May 7. 2012. 3:00 P.M, and the balsnce is

available only after the three day clearing period.

Said account is free from liens and encumbrances aid withdiawable subject to the rules
Accounts,

and regulations governing Saving
‘This certification is being issued for the papase - Mandatory Government

requirement for mining companies.

Us,

MOK. MLEZABLIE MM. DELLA PENA

Brauch Head/ /
I [/

GIF Hiremane Bt 0c
one

wOOKS PAnK, CBD Au a.
SUNS = suibuc eedbestouhptul Conn pt

tors,

Development Bank of the Cnilippines
SUBIC BAY BRANCH :

May 7, 2012
ATTY. DANILO UL UY KEE ov
OIC, Regional Director Me is
DENR, Mines & Geosciences Bureau , ; jl 2&4
Regional Office No. II oS he ;
San Fernando, Pampanga ‘é 3 ys
”

CERTIFICATION

Phis is to certify that 1
3" Fl, ALPAP | Bld
Makati City 1227 has an existing
331 with an outstinding — balan
THOUSAND PESOS & 00/100 ONLY (P151,000.00)
P.M, and the balance is available only after the three-day clear ing period

AMEN MINERALS, INCL-MTEL Wi business address at
#140 Leviste St. (Formerly: Alfaro Sty Sulecdo Village,
avings Account under NIDSS No, 0575-02997
of PHP > ONE HUNDRED FIErY-O
» of May 7, 2012, 5:00

Said account is free from liens and cncumbrances and withdiawable subject to the rules

and regulations governing Savings Accounts. |

This certification — is being issued for the pupose > Mandatory Goverument

requirement for mining companies.

bth,
MGR. ELIZABETH M. DELLA PENA
Kranch Head /
(

CT ee Se

Development Bank of the Philippines
SUBIC BAY BRANCH

May 7, 2012

_DENR
4) GEOSPIENSES ra

ATTY. DANILO U. UYKI

OIC, Regional Director oo oe age fof 5 if pa
DENR, Mines & Geosciences Bureau uMAY.09., 9 2 | IME yeries
-gional Office No. III te Bh
San Fernando, Pampanga ue y jf
REGION. “HEE NO. 2

CERTIFICATION

am This is to certify that ERAMEN MINERALS, INC.-RCE, with business address at
3" Fir, ALPAP I Bldg., #140 Leviste (Formerly Alfaro St), Salcedo Village,
: Makati City 1227, has an existing Savings Account under NIDSS_ No. 0575-029975-
= 530 with an outstanding bal: 0 PHP > ONE MILLION TWO HUNDRED
FIFTY-ONE THOUSAND PESOS & 00/100 ONLY (P1,251,000.00) as. of May

7, 2012, 5:00 P.M, and the balance is available only after the three-day clearing

period.

Said account is free from liens and encumbrances and w ithdrawable subject to the rules
and regulations governing Savings Accounts.

This certification is being issued for the pupose > Mandatory Government
requirement for mining companies.

MGR. i HEM. DELA PENA

Branch | i

GA Heemanc Bur

Development Bank of the Philippines
SUBIC BAY BRANCH

May 7, 2012

DENR
ATTY. DANILO U, UYKIE crier S URE,
OIC, Regional Director i av we ¢

DENR, Mines & Geosciences Bureau i MAYO 501 ye Aer
il Office No. HL J
‘ernando, Pampanga he up
iE REGIONAL OFF!

CERTIFICATION

Reg

San

This is to certify that ERAMEN MINERALS, INC.-RCF, with business address. at
3" Flr, ALPAP I Bldg., #140 Leviste St. (Formerly Alfaro St), Salcedo Village,
Makati City 1227, has an existing Savings Account under NIDSS_ No. 0575-029975-
530 with an outstanding balance of PHP : ONE MILLION TWO HUNDRED
FIFTY-ONE THOUSAND PESOS & 00/100 ONLY (P1,251,000.00) as of May
7, 2012, 5:00 P.M, and the balance is available only after the three-day clearing

period.

Said account is free from liens and encumbrances and withdrawable subject to the rules
and regulations governing Savings Accounts.

his certification is being issued for the pupose : Mandatory Government

rent for mining companies.

WHE M. DELA PENA

MGR. ELIZ.
Branch Heyd

GIP TE EMANG BLDG., Lor 3, Git Erawe

Paik; CBD A wie Bay Fret pont Zone
04/2240 2552101 = Suita

eevteanl Conn poe

Development Bank of the Philippines
SUBIC BAY BRANCH

May 7, 2012

ATTY, DANILO U. UYKIE AY 09
OIC, Regional Director DOE i, SAL
DENR, Mines & Geosciences Bureau ° eae
Regional Olfice No. HI

San Fernando, Pampanga

CERTIFICATION

This is to certify that ERAMEN MINERALS, IN TTF with business address at
3" Flr, ALPAP I Bldg.. #140 Leviste St. (Former Alfaro St.), Salcedo Village,
Makati City 1227 has an existing Savings Account: unde: NIDSS No. 0575-029975-
531 with an outstanding balance of PHP : ONE HUNDRED FIFTY-ONE
THOUSAND PESOS. & 00/100 ONLY (P151,000.00) as of May 7, 2012, 5:00
P.M, and the balance is available only after the three-day clearing period.

Said account is free from liens and encumbrances and withdrawable subject to the rules
and regulations governing Savings Accounts.

This certification — is being issued for the pupose > Mandatory Government
requirement for mining companies.

Branch Hea

tt
MGR. a M. DELA PENA
/
/

aranines ee i 7

Development Bank of the Philippines
SUBIC BAY BRANCH

May 7, 2012

ATTY. DANILO U. UYKIENG 38) AND UE! = ge UREN
OIC, Regional Director Pe gS kot
. Reg 4
DENR, Mines & Geosciences Bureau | a q 9, 2
Office No. HI Ae No. to ‘
ando, Pampanga

Regic
San F

CERTIFICATION

This is to certify that ERAMEN MINERALS, INC.-MTF with business address: at

fy 3" Pp, ALPAP I Bldg., #140 Leviste St. (Formerly Alfaro St), Salcedo Village,

Re Makati City 1227 has an existing ings Account under NIDSS No. 0575- ()29975-

' 531 with an outstanding balance of PHP : ONE HUNDRED FIFTY-ONE

THOUSAND PESOS & 00/100 ONLY (P151,000. 00) as of May 7, 2012, 5:00
P.M, and the balance is available only after the three-day clearing period.

Said account is free from liens and encumbrances and withdrawable subject to the rules

and regulations governin, vings Accounts.

This certification is being issued for the pupose. : Mandatory Government
requirement for mining companies.

MGR. ELA

Branch Hci

Us
ij ‘HM. DELA PENA -

GIF HEEMANG BLDG., LOL 3, GHEERWOODS
047 2523090 2525091 2!

Development Bank of the Philippines
SUBIC BAY BRANCH

May 7, 2012

Es “URE 10)

. _ le Ni
aktS AND GEOSCIEND
RS

ATTY. DANILO U, UYKIENG , § é =
OIC, Regional Director (era eS vis

DENR, Mines & Geosciences Bureau poe. No See 72

TTL at.

CERTIFICATION

This is to certify that ERAMEN MINERALS, INC.-MTF with business address at
3 Flr, ALPAP I Bldg., #140 Leviste St. (Formerly Alfaro St.), Salcedo Village,
Makati City 1227 has an existing Savings Account under NIDSS No. 0575-029975-
531 with an outstanding balance of PHP : ONE HUNDRED FIFTY-ONE
THOUSAND PESOS & 00/100 ONLY (P151,000.00) as of May 7, 2012, 5:00
P.M, and the balance is available only after the three-day clearing period.

Said account is free from liens and encumbrances and withdrawable subject to the rules
and regulations governing Savings Accounts.

This certification is being issued for the pupose : Mandatory Government
requirement for mining companies.

MGR. buuzanpyu M. DELA PENA
Branch Head [/

G/F HEEMANG BLDG., Lor 3, GREENWOOUS P;
(047 2523090 2523091 25240%

$$
Development Bank of the Philippines
SUBIC BAY BRANCH

May 7 2012

ATTY. DANILO U. UYKI
OIC, Regional Director
DENR, Mines & Geosciences Bureau
Regional Office No. IIL

San Fernando, Pampanga

; ?

ANAL Gr

CERTIFICATION

This is to certify that ERAMEN MINERALS, INC.-ETF with business address at
3" Flr, ALPAP I Bldg., #140 Leviste St. (Formerly Alfaro St.), Salcedo Village,
Makati City 1227 has an existing Savings’Account under NIDSS_ No. 0575-029975-
532 with an outstanding balance of PHP: ONE HUNDRED ONE THOUSAND
PESOS & 00/100 (P101,000.00) as of “May 7. 2012, 5:00 P.M, and the balance is
available only after the three-day clearing period

Said acount is free from liens and encumbrances and withdrawable subject fo the rules

and regulations governing Savings Accounts.

This certification is being issued for the pupose : Mandatory Government

requirement for mining companies.

MGR. ELIZABID M. DELA PE

Branch Head L

ask, CBD Anu Bay Fit vot

GUE Hr EMANG

Development Bank of the Philippines
SUBIC BAY BRANCH

May 7. 2012 male

(i
& AND GE * ». .F8-BURE

avs
ATTY. DANILO U. UYKIENG *wafty, 9012. (22:
OIC, Regional Director
DENR, Mines & Geosciences Bureau ‘
Regional Office No. Hl <
San Fernando, Pampanga

CERTIFICATION

This is to certify that ERAMEN MINERALS, INC.-ETF with business address. at
3" Flr, ALPAP I Bldg., #140 Leviste St. (Formerly Alfaro St). Salcedo Village,
Makati City 1227 has an existi i ccount under NIDSS No. 0575-029975-
532 with an outstanding balance of ONE HUNDRED ONE THOUSAND
PESOS & 00/100 (P101,000.00) as of May 7, 2012, 3:00 P.M, and the balance is
ble only after the three-day clearing period. z

Said account is free from liens and encumbrances and withdrawable subject to the rules
and regulations governing Savings Accounts.

This certification is being issued for the pupose : Mandatory Government

requirement for mining companies.

BINH M. DELA P

MGR.ELI
Branch Head

000s Pank, EBD Ant

G/F HEeMaNnG BupG., Lor 3, Gri
Republic of the Philippines
Department of Environment and Natural Resources

MINES AND GEOSCIENCES BUREAU
Regional Office No. III

Cleofer's Building, Gen. Hizon Avenue, City of San Fernando, Pampanga, Philippines
Tel./Fax No. (+63 45) 9612799 / 9613523 / 9636387 E-Mail: mgbr3@yahoo.com

January 27, 2014

MEMORANDUM
FOR : The OIC, Regional Director
Mines and Geosciences Bureau
Region III and Chairperson, MRFC
FROM : Supervising Science Research Specialist
Head, Support Staff and Coordinator
SUBJECT : Minutes Taken During the Special Meeting of Mine

Rehabilitation Fund Committee (MRFC) for
Eramen Minerals, Inc. on December 20, 2013

Forwarded herewith is a Copy of the minutes taken during the Special
Meeting of Mine Rehabilitation Fund Committee for Eramen Minerals, Inc. on
December 20, 2013.

For his information.

LAUR ARCIA, JR.

“MINING SHALL BE PRO-PEOPLE AND PRO-ENVIRONMENT
IN'SUSTAINING WEALTH CREATION AND IMPROVED QUALITY OF LIFE”
MINUTES OF THE SPECIAL MEETING
OF THE MINE REHABILITATION FUND COMMITTEE (MRFC)
Eramen Minerals Incorporated
MGB-III Conference Rm., City of San Fernando, Pampanga
December 20, 2013

|. Attendance:
1. Liberty P. Hilario - ENRO Zambales
2. Vedinia B. Peralta - PENRO Zambales Representative
3. Virgilio Edralin L. Licuan - EMB-III Representative
4. ElmaG. Valencia - DENR-III Representative
5. Aaron Rey C. Altez - Eramen Representative
6. Januar Ong - Eramen Representative
7. Lauro S. Garcia, Jr. - Head, Support Staff
8. Arthur P. Eulogio - Technical Support Staff
9. Joselyn C. Carbonell - MRFC Secretary

I. Call to Order:

The meeting was presided and called to order at 3:30 PM by Engr. Lauro S. Garcia,
Jr. upon the instruction of the Chairperson. After declaring the presence of a quorum he
welcomed the group.
Ill. Agenda for the Day:
The Presiding Officer (PO) presented the Proposed agenda for the day as follows:
As Presentation and Possible Approval of AEPEP for 2014
2: Adjournment of the Meeting
IV. Proceedings:
4; Presentation and Possible Approval of AEPEP for 2014
Mr. Januar Ong presented the the Annual Environmental Protection and
Enhancement Program for 2014. He first discussed the list of EPEP activities for 2014 and
the budget computation and allotment for each activity. The total amount for 2014 AEPEP is
Php 26.330,000.00.

Comments, Suggestions and Clarifications of MRFC Members

¢ The PO asked if the company has no construction of new settling pond. He
advised to include construction considering that they will open a new parcel.
* ENROZ Hilario inquired where will the wash bay fall among the activity. The PO
suggested to include it in the maintenance of haul road which has an allotment of
J Php5M.
¢ On the maintenance and protection of NGP areas, the PO suggested to include
it on the maintenance of nursery. Mr. Ong said that the NGP inside the mine site
is-included in the progressive rehab. ENROZ Hilario suggested to indicate the
sub-activities for a more detailed program.
e Ms. Peralta asked how many hectares have been rehabilitated. Mr. Ong said
that the total area rehabilitated inside the MPSA is 23.82 and 14.57 outside the
MPSA area.

There having no more clarifications, Mr. Licuan moved for the approval of the
AEPEP for 2014 and was seconded by ENROZ Hilario. The Presiding Officer approved the
2014 AEPEP of Eramen Minerals Inc. subject to the submission of minor revision.

2 Adjournment of the Meeting
There having no other matters to discuss, the Chairperson adjourned the meeting

at 4:15 PM.

Prepared by:

JO: YN C. CARBONELL
Adrhinistrative Officer IV

MRFC Secretary

Attested by: Noted by:

LAURI RCIA, JR. ATTYUANILO U. UYKIEN'
Supvg.Scierice Research Specialist OIC, Regional Director

And Head Support Staff and Coordinator And Chairperson of MRFC

nN
a

January 27, 2014

MEMORANDUM
FOR z The OIC, Regional Director
Mines and Geosciences Bureau
Region III and Chairperson, MRFC
FROM Z Supervising Science Research Specialist
Head, Support Staff and Coordinator
SUBJECT : Minutes Taken During the Special Meeting of Mine

Rehabilitation Fund Committee (MRFC) for
Eramen Minerals, Inc. on December 20, 2013

Forwarded herewith is a copy of the minutes taken during the Special
Meeting of Mine Rehabilitation Fund Committee for Eramen Minerals, Inc. on
December 20, 2013.

For his information.

LAURO N Ir JR.

T
J MINUTES OF THE SPECIAL MEETING
4 OF THE MINE REHABILITATION FUND COMMITTEE (MRFC)
Eramen Minerals Incorporated
MGB-III Conference Rm., City of San Fernando, Pampanga
December 20, 2013

|. Attendance:
1. Liberty P. Hilario - ENRO Zambales
2. Vedinia B. Peralta - PENRO Zambales Representative
3. Virgilio Edralin L. Licuan - EMB-III Representative
4. Elma G. Valencia - DENR-II] Representative
5. Aaron Rey C. Altez - Eramen Representative
6. Januar Ong - Eramen Representative
7. Lauro S. Garcia, Jr. - Head, Support Staff
8. Arthur P. Eulogio - Technical Support Staff
9. Joselyn C. Carbonell - MRFC Secretary

I. Call to Order:

The meeting was presided and called to order at 3:30 PM by Engr. Lauro S. Garcia,
Jr. upon the instruction of the Chairperson. After declaring the presence of a quorum he
welcomed the group.
Ill. Agenda for the Day:
The Presiding Officer (PO) presented the Proposed agenda for the day as follows:
1s Presentation and Possible Approval of AEPEP for 2014
2: Adiournment of the Meeting
IV. Proceedings:
1. Presentation and Possible Approval of AEPEP for 2014
Mr. Januar Ong presented the the Annual Environmental Protection and
Enhancement Program for 2014. He first discussed the list of EPEP activities for 2014 and
the budget computation and allotment for each activity. The total amount for 2014 AEPEP is
Php 26.330,000.00.

Comments, Suggestions and Clarifications of MRFC Members

« The PO asked if the company has no construction of new settling pond. He
advised to include construction considering that they will open a new parcel.
* ENROZ Hilario inauired where will the wash bay fall among the activity. The PO
Suggested to include it in the maintenance of haul road which has an allotment of
Php5M.

* On the maintenance and Protection of NGP areas, the PO Suggested to include
it on the maintenance of nursery. Mr. Ong said that the NGP inside the mine site
is included in the progressive rehab. ENROZ Hilario suggested to indicate the

* Ms. Peralta asked how many hectares have been rehabilitated. Mr. Ong said
that the total area rehabilitated inside the MPSA is 23.82 and 14.57 Outside the

ie Adjournment of the Meeting

There having no other matters to discuss, the Chairperson adjourned the meeting
M.

Prepared by:

JO YN C. CARBONELL
Administrative Officer Iv

MRFC Secretary

Attested by: Noted by:

wand th, UR. ATTY DANILO U-UTKIEN f
Supvg.Sciehce Research Specialist OIC, Regional Director

And Head Support Staff and Coordinator And Chairperson of MRFC
\

ATTENDANCE SHEET

WHAT Special Meeting of the Mine Rehabilitation Fund Committee
(MRFC) for Eramen Minerals Inc.
WHERE MGB3 Conference Room, City of San Fernando Pampanga
WHEN December 20, 2013
TIME 3:00 PM
NAME 2 [SOFRCE = 7
aeegi ttraha L. Ercup bs
= yer MA be PuleatyA | FEWR-Zeonbarly ae
* VAuros. eaocu Jn. | mes ps a |
*Whardy P ‘ fhlarce Eli te te
DT ieudh ( IM

Emil

WOSELN  ¢

Mb,
“Januar & Ong

AKA OME LL

G4 >

ee
ty

—

——

LD aa

MEMORANDUM

FOR

FROM

SUBJECT

April 21, 2014

The Acting Director

and Chairperson, Contingent Liability and
Rehabilitation Fund-Steering Committee (CLRF-SC)
Mines and Geosciences Bureau

North Avenue, Diliman, Quezon City

The OIC, Regional Director

and Chairperson, Mine Rehabilitation Fund
Committee For Region III

This Office

Minutes Taken During the 1%‘ Quarter of 2014
Quarterly Meeting of the Mine Rehabilitation Fund
Committee (MRFC) for Eramen Minerals, Inc. on
April 11, 2014

We are furnishing you herewith a copy of the minutes taken during the 1*
Quarter of 2014 Regular Quarterly Meeting of the Mine Rehabilitation Fund
Committee for Eramen Minerals, Inc.

For his information and CLRF-SC perusal.

ATTY. ILOU.U eI

Vg 10>
April 21, 2014

MEMORANDUM
FOR E The OIC, Regional Director
Mines and Geosciences Bureau
Region Ill and Chairperson, MRFC
FROM : The Supvg. Science Research Specialist
Head, Support Staff and Coordinator
SUBJECT E Minutes Taken During the 1°* Quarter of 2014

Quarterly Meeting of the Mine Rehabilitation
Fund Committee (MRFC) for Eramen Minerals, Inc.
on April 11, 2014

Forwarded herewith is a copy of the minutes taken during the 4s
Quarter of 2014 Regular Quarterly Meeting of the Mine Rehabilitation Fund
Committee for Eramen Minerals, Inc. on April 11, 2014.

For his information.

LAURO ‘boom JR.

43
MINUTES OF THE 2014 FIRST (1°) REGULAR QUARTERLY
MEETING OF THE MINE REHABILITATION FUND COMMITTEE (MRFC)
Eramen Minerals, Inc.

Texas Joe’s Restaurant, Subic Bay Freeport Zone

April 11, 2014
I. Attendance:
a: Atty. Danilo U. Uykieng  - OIC, RD MGB-III/Chairperson
2. Francisco E. Milla, Jr. - OIC, RD DENR-III/Co-Chairperson
3; Lormelyn E. Claudio - RD, EMB-III
4. Liberty P. Hilario - ENRO Zambales
5. Virgilio Edralin L. Licuan - EMB III Representative
6. Emilio T. Figueroa III - EMI Representative
Vs Januar Ong - EMI Representative
8. Karlo Kristoffer P. Flores - EMI Representative
9. Peter T. Benaires - EMI Representative
10. Lauro S. Garcia, Jr. - Head, Support Staff/MMT Head
11. Arthur P. Eulogio - Technical Support Staff
12. Joselyn C. Carbonell - MRFC Secretary
I. Call to Order:

The meeting started at exactly 2:50 PM. After declaring a quorum, the
Chairperson OIC, RD Danilo U. Uykieng called the meeting to order.

Ml. Agenda for the Day:

The Chairperson presented the Proposed agenda for the day as follows:

Review and Approval of the Minutes of the Last Meeting
Issues Arising from the Minutes of Previous Meeting
Status of MRF, ETF and FMRDF

Results of the 2014 First (1*) Quarter MMT Monitoring
Other Matters

Calendar of the Next Meeting

Adjournment of the Meeting

NOaPONa

After reading the agenda, the Chairperson asked the members of the body
for any suggestion/inclusion to the agenda for the day aside from NGP updates. RD
Claudio suggested to discuss the Provision of a high imagery of the project site or
subscription to google earth and updates on the compliances with ECC particularly
the requirement for a website that would provide physical, social and economic
impact of the project

There having no more suggestions, Mr. Licuan moved for the approval of the
agenda for the day and was seconded by RD Milla.
Vv. Proceedings:

1. Review and Approval of the Minutes of the Last Meeting together with the
Issues arising thereof

The Chairperson said that the review of the minutes of the previous meeting
is subject to corrections by the secretariat and proceeded to the discussion of the
tesults of 2014 first quarter MMT monitoring together with the issues arising from the
minutes of the previous meeting.

2. Status of MRF

Engr. Garcia reported that as per certifications issued by the Development
Bank of the Philippines on December 6, 2013, the company has deposited the
amount of Php 5,014,196.50 for the RCF, Php 151,611.00 for the MTF. For the
ETF, they have Php 101,408.00 while the amount of Php 4,902,259.30 was
deposited to the FMRDF account. The Chairperson informed the committee that for
2014 the company is required to have a deposit of Php 8.9M for FMRDF. He said
that they can make a staggered deposit of an additional Php 4.1M until the end of the
year to complete the scheduled amount.

3. Results of the 2014 First (1°) Quarter MMT Monitoring

Engr. Lauro Garcia, Jr, MMT Head, enumerated first the findings and
observations of the MMT during their monitoring last March 27-28, 2014.

Mr. Ong presented the accomplishments of the company for the 1* Quarter.
He first discussed the EPEP activities and expenditures. The actual EPEP cost as
of March 31, 2014 is Php 26,197,399.37 out of the Php 26,330,000.00 annual
approved budget. He enumerated the highlights of activities with photo
documentations such as the air and water quality monitoring, watering and
maintenance of haul road, siltation mitigating structures, environmental research
programs, other environmental programs, and progressive rehabilitation. Based on
the monitoring, sampling and results of analyses, all parameters monitored passed
the DENR standards

Mr. Karlo Flores reported the company’s safety statistics information and
showed photo documentations of safety and health activities. As of March 31, 2014,
the company spent Php 900,226.12.

Comments, Suggestions and Clarifications of MRFC Members

¢ On the results of air quality monitoring by the MMT, RD Claudio asked when
was the sampling taken because the sampling done by EMB team last
February showed that it exceeded the standard on TSP. Mr. Ong explained
that the sampling point which was station No. 1 was Inmalpay and outside of
the MPSA. RD Claudio requested for a copy of the map showing the
coordinates of the sampling station.

* RD Claudio inquired if there is a structure built across any creek, stream or
river. Mr. Figueroa said that they are constructing a silt pond upstream and
they have temporarily placed structures with geotextiles downstream to
prevent the silt from going further downstream but these will be removed
once the construction is completed.

¢ On the research on soil amelioration, RD Claudio asked if there is a trace of
nickel or any other metal on the palay and if it is fit for human consumption.
Mr. Ong said that they have collected samples and sent to UST for testing but

y)
initial interpretation based on literature shows that iron toxicity will not
produce high yield.

* The Chairperson advised Mr. Benaires to include the use of rice hulls and
straw in the prevention of pollution and at the same time soil amelioration in
their IEC campaigns.

* The Chairperson said to include signages on speed limits, on areas where
they need to slow down and on points where they need to check their brakes.

4, Other Matters

On updates on NGP, Mr. Ong reported that they have planted a total area of
47.56 has. within and outside the MPSA with a survival rate of 91%. They have also
donated seedlings equivalent to 55.20 has. The Chairperson reminded the
proponent to continue with seedlings propagation since progressive rehab is also
continuous and that the prioritization on the utilization of seedlings for said rehab will
not be sacrificed.

RD Claudio informed the committee that one of the conditions stipulated in
the company’s ECC is the provision of high resolution imagery of project site
reflecting current environmental structures. She suggested the subscription to
google earth for easier monitoring. The Chairperson advised them to coordinate with
the three other mining companies within the province for lesser cost in the
subscription. RD Claudio also mentioned the requirement for a website that will
provide information on physical, social and economic impacts of the project. She
also requested for additional sampling stations for air and water and parameters to
include sediments.

5. Calendar of the Next Meeting

The schedule for the next meeting was tentatively set on the third week of
July 2014.

6. Adjournment of the Meeting

At 4:15 PM, the meeting of the MRFC was adjourned.

Prepared by:

JOSEBILYN C. CARBONELL
Administrative Officer IV

MRFC Secretary

Attested by: Noted by:

LAUR' ARCIA, JR. ATTY. DANILO U. UYKIENG
Supvg. Stiénce Research Specialist OIC, Regional Director
Head Support Staff and Coordinator And Chairperson of MRFC
Development Bank of the Philippines
Subic Bay Branch, Lot 3 Heemang Bldg. Greenwoods Park, CBDA
Subic Bay Freeport Zone

Tel . (047) 252-3090 / 252-3091

December 6. 2013

Atty. Danilo U. Uykieng

Regional Director

Mines and GeoSciences Bureau

MGB Regional Office

No.3 2" Flr. Cleofer’s Bldg. Gen Hizon St.
City of San Fernando, Pampanga

CERTIFICATION

This is to certify that ERAMEN MJNERALS, INC. with address at 3" Floor
ALPAP I Bldg. 140 Leviste St. (Formerly Alfaro St.) Salcedo Village. Makati City.
Philippines has the following Savings Accounts with a total balance of PHP: TIEN
MILLION ONE HUNDRED SIXTY NINE THOUSAND FOUR HUNDRED
SEVENTY FIVE & 54/100 ONLY  (Php***10.169,475.5 ) as of December 6.
2013, 5:00 P.M.

Account Number Balance

P 5.014.196.10
B 151.611.28
0575-029975-532 101,408.86
0575-029975-533 4,902.259.30

TOTAL P 10.169.475

Said accounts are free from liens and encumbrances and withdrawable subject to the
rules and regulations governing Savings Account.

This certification is being issued for whatever legal purpose it may serve.

WOKE WEST

Branch Head
ATTENDANCE SHEET

WHAT 2014 First (1%) Reqular Quarterly Meeting of the Mine
Rehabilitation Fund Committee (MRFC) for Eramen Minerals
Inc.
WHERE Texas Joe Restaurant, Subic Bay Freeport Zone
WHEN April 11, 2014
TIME 2 1:00 PM
Lett NAME OFFICE |
Barks T- Hawacaiy Autua!
2, rr
Sue ows
Velo risk Pi Fores Green
4.
PETER PENILE | AMEN
Boas Ape
bey P: thlanw | ENMe2~ Pen
SAIZT P-ANeaID | MOB 23
aes pS
FAAVAGO C-MILA)}, DEN 12%

* Varqtho tbvalin LLicuan TM hes

= tinal EC. Craw, Mave - = Wy

10 LAURO <. CAREC IL

MGB , 2

* pavi® U. uyeie’

Win rs

12.
JOSEWIN Cc: CAKoowed

MNES 3

August 11, 2014

MEMORANDUM

FOR ¢ The Director
and Chairperson, Contingent Liability and
Rehabilitation Fund-Steering Committee (CLRF-SC)
Mines and Geosciences Bureau
North Avenue, Diliman, Quezon City

FROM : The OIC, Regional Director
and Chairperson, Mine Rehabilitation Fund
Committee For Region III
This Office

SUBJECT ; Minutes Taken During the 2" Quarter of 2014
Quarterly Meeting of the Mine Rehabilitation Fund

Committee (MRFC) for Eramen Minerals, Inc. on
July 15, 2014

We are furnishing you herewith a Copy of the minutes taken during the 2"
Quarter of 2014 Regular Quarterly Meeting of the Mine Rehabilitation Fund
Committee for Eramen Minerals, Inc.

For his information and CLRF-SC perusal.

ATTY. DANILO - UYKIEN

a

WY 1499,
vt

August 11, 2014

MEMORANDUM
FOR j The OIC, Regional Director
Mines and Geosciences Bureau
Region Ill and Chairperson, MRFC
FROM e The Supvg. Science Research Specialist
Head, Support Staff and Coordinator
SUBJECT : Minutes Taken During the 2" Quarter of 2014

Quarterly Meeting of the Mine Rehabilitation
Fund Committee (MRFC) for Eramen Minerals, Inc.
on July 15, 2014

Forwarded herewith is a Copy of the minutes taken during the 2"
Quarter of 2014 Regular Quarterly Meeting of the Mine Rehabilitation Fund
Committee for Eramen Minerals, Inc. on July 15, 2014.

For his information,

LAURO s. fini JR.

Va
MINUTES OF THE 2014SEDOND (2"*) REGULAR QUARTERLY
MEETING OF THE MINE REHABILITATION FUND COMMITTEE (MRFC)
Eramen Minerals, Inc.

Texas Joe’s Restaurant, Subic Bay Freeport Zone

July 15, 2014
I. Attendance:
1... Atty. Danilo U. Uykieng - OIC, RD MGB-III/Chairperson
Ze Carlos S. Arida, Sr. - DENR-III Representative
3. Liberty P. Hilario - ENRO Zambales
4. Virgilio Edralin L. Licuan - EMB III Representative
5. Januar Ong - EMI Representative
6. Karlo Kristoffer P. Flores - EMI Representative
Ts Peter T. Benaires - EMI Representative
8. Edgardo Villamante - NGO Representative
o: Arthur P. Eulogio - Technical Support Staff
10. Joselyn C. Carbonell - MRFC Secretary
I. Call to Order:

The meeting started at exactly 2:00 PM. After declaring a quorum, the
Chairperson OIC, RD Danilo U. Uykieng called the meeting to order.

mM. Agenda for the Day:
The Chairperson presented the Proposed agenda for the day as follows:

Review and Approval of the Minutes of the Last Meeting
Issues Arising from the Minutes of Previous Meeting
Status of MRF, ETF and FMRDF

Results of the 2014 Second (2%) Quarter MMT Monitoring
Other Matters

Calendar of the Next Meeting

Adjournment of the Meeting

NOOR Ona

After reading the agenda, the Chairperson asked the members of the body
for any suggestion/inclusion to the agenda for the day aside from NGP updates.

There having no more Suggestions, Mr. Edralin Licuan moved for the
approval of the agenda for the day and was seconded by Mr. Carlos Arida, Sr.
Iv. Proceedings:

1. Review and Approval of the Minutes of the Last Meeting together with
the Issues arising thereof

The Chairpersonsaid that the review of the minutes of the previous Meeting is
subject to corrections by the secretariat and proceeded to the discussion of the

results of 2014 second quarter MMT Monitoring together with the issues arising from
the minutes of the previous meeting.

2. Status of MRF

Php 5,014,196.10 for the RCF, Php 151,611.28 for the MTF. For the ETF, they

. On siltation mitigating structures, the Chairperson asked on the high cost

* On environmental research on soil amelioration, Mr. Arida asked if there is a
baseline data on the study area. Mr. Ong mentioned that the last harvest as
claimed by the owner was less than 10 cavans as opposed to the expected
* On the dredging of Cabaluan River, the Chairperson said to report it to the
barangay, municipality and other Stakeholders so they will know that they
have done it. He also said to include it in the report to EMB as part of their

fe)

* On progressive rehab, the Chairperson requested to record the cost from the
land preparation, soil amelioration until the growth of the seedlings. Mr. Arida

* The Chairperson advised the Proponent to submit a feport to EMB and MGB
on their compliances to the Order.

* The Chairperson instructed the Proponent to submit report on updates on
NGP.

4. Calendar of the Next Meeting

The schedule for the next meeting was tentatively set on the second week of

October 2014.

5. Adjournment of the Meeting

At 4:10 PM, the meeting of the MRFC was adjourned.

Prepared by:

Adniivistrative Officer Iv
MRFC Secretary

Attested by: Noted by:

waundl Sie, JR. ATTY. - UYKIENG
Supvg. nce Research Specialist Olc, Regional Director

Head Support Staff and Coordinator And Chairperson of MRFC

PSCR rst Hippies

Department of Environment and Natural Resources

MINES AND GEOSCIENCES BUREAU
Regional Office No. Ill

Cleofer’s Building, Gen. Hizon Avenue, City of San Fernando, Pampanga, Philippines
Tel./Fax No, (+63 45) 9612799 / 9613523 / 9636387 E-Mail: mgbr3@yahoo.com

NOTICE OF SPECIAL MEETING

FOR : Members of the Mine Rehabilitation Fund Committee (MRFC) for Eramen
Minerals Incorporated (EMI)
1. RD Francisco E. Milla, Jr. DENR, Region In
2. RD Lormelyn E. Claudio EMB Region 3
3. Liberty P. Hilario ENRO-Zambales
4. Edgardo G, Villamante NGO Representative (SAMAGSACA, Inc.)
5. Emilio T. Figueroa, II] EMI VP Operations and General Manager
FROM — : OIC, Regional Director, Mines and Geosciences Bureau (MGB) Region III

and Chairman, Mine Rehabilitation Fund Committee (MRFC)

AGENDA: Creation of the Regional Investigation and Assessment Team (RIAT):
* Signing of Resolution;
* Signing of Special Order;

VENUE : Gerry's Grill Functi

DATE= = July 2, 2014
TIME > 10A.M.
Prepared B iy: Noted By:

Lose ne-canbone LL LAURO ARCIA, JR.
AdmiMstrative Officer IV Superi:

SINS Science Research Specialist
MRFC Secretary Head Support Staff and Coordinator MRFC

Approved By:

ATTY. DANILO . UYKIENG
OIC, Regional Director and Chaitmah MRFC

“MINING SHALL BE PRO-PEOPLE AND PRO-ENVIRONMENT
IN SUSTAINING WEALTH CREATION AND IMPROVED QUALITY OF LIFE”
ATTENDANCE SHEET

WHAT 2014 Second (2) Reqular Quarterly Meeting of the Mine
Rehabilitation Fund Committee (MRFC) for Eramen Minerals
Inc.
WHERE Texas Joe Restaurant, Subic Bay Freeport Zone
WHEN July 15, 2014
TIME 1:00PM
[- __NAME OFFICE —
ia fe
[ Weer ly P- thlena OC, Guror
2) ‘ 7
Uh lh Aral, LL cus é EM NL a
3. S
4 Coby. B- fads ov DEER x
* Jaiuet owe em
. fol Force ball
6.
DRPDO YIU ATE 260 ad,
Ahtiwn ¢ EULEe cp MAB R= = ( =
= i — : ~
-|_ _VOStOIN c-oppe Wee ME’ > Bree hue
% DANILO Ly, VY KIA EG Nice RB W? CtLLOL.
10.
47.
12; a Tet as
13. = ———__|
14. fe eo
15. —— ie
16. ue = reel
17. ae
(78, eal 2 z Tass:
19. el
| 20. r fc

November 10, 2014

MEMORANDUM

FOR : The Director
and Chairperson, Contingent Liability and
Rehabilitation Fund-Steering Committee (CLRF-SC)
Mines and Geosciences Bureau
North Avenue, Diliman, Quezon City

FROM : The OIC, Regional Director
and Chairperson, Mine Rehabilitation Fund
Committee For Region Ill
This Office

SUBJECT 3 Minutes Taken During the 3? Quarter of 2014
Quarterly Meeting of the Mine Rehabilitation Fund

Committee (MRFC) for Eramen Minerals, Inc. on
October 22, 2014

We are furnishing you herewith a copy of the minutes taken during the 3°
Quarter of 2014 Regular Quarterly Meeting of the Mine Rehabilitation Fund
Committee for Eramen Minerals, Inc.

For his information and CLRF-SC perusal.

ATTY. ILO U. UYKIEN

vib

I-60
November 10, 2014

MEMORANDUM
FOR : The OIC, Regional Director
Mines and Geosciences Bureau
Region III and Chairperson, MRFC
FROM 5 The Supvg. Science Research Specialist
Head, Support Staff and Coordinator
SUBJECT 3 Minutes Taken During the 3 Quarter of 2014

Quarterly Meeting of the Mine Rehabilitation
Fund Committee (MRFC) for Eramen Minerals, Inc.
on October 22, 2014

Forwarded herewith is a copy of the minutes taken during the ge
Quarter of 2014 Regular Quarterly Meeting of the Mine Rehabilitation Fund
Committee for Eramen Minerals, Inc. on October 22, 2014.

For his information.

LAURO S. a JR.

T
MINUTES OF THE 2014 THIRD (3) REGULAR QUARTERLY
MEETING OF THE MINE REHABILITATION FUND COMMITTEE (MRFC)
Eramen Minerals, Inc.

Texas Joe’s Restaurant, Subic Bay Freeport Zone
October 22, 2014

LF Attendance:

ts Atty. Danilo U. Uykieng  - OIC, RD MGB-III/Chairperson
2. Liberty P. Hilario - ENRO Zambales

3. Virgilio Edralin L. Licuan - EMB Ill Representative

4. Emilio T. Figueroa - EMI Representative

§. Peter T. Benaires - EMI Representative

6. Albert V. Romanban - EMI Representative

LA Edgardo Villamante - NGO Representative

8. Lauro S. Garcia, Jr. - Head, Support Staff/MMT Head
9. Arthur P. Eulogio - Technical Support Staff

10. Joselyn C. Carbonell - MRFC Secretary

I. Call to Order:

The meeting started at exactly 1:30 PM. After declaring a quorum, the
Chairperson OIC, RD Danilo U. Uykieng called the meeting to order.

Il. Agenda for the Day:

The Chairperson presented the proposed agenda for the day as follows:

Review and Approval of the Minutes of the Last Meeting
Issues Arising from the Minutes of Previous Meeting
Status of MRF, ETF and FMRDF

Results of the 2014 Third (3') Quarter MMT Monitoring
Other Matters

Calendar of the Next Meeting

Adjournment of the Meeting

WS PO Ni

After reading the agenda, the Chairperson asked the members of the body
for any suggestion/inclusion to the agenda for the day. ENROZ Hilario suggested to
discuss the resolution of Board Member Samuel Ablola regarding the rehabilitation of

provincial road damaged in the transport of minerals by the mining companies
operating in Zambales.

There having no more suggestions, Mr. Edralin Licuan moved for the
approval of the agenda for the day and was seconded by Mr. Villamante.
WV. Proceedings:

1. Review and Approval of the Minutes of the Last Meeting together with
the Issues arising thereof

The Chairpersonsaid that the review of the minutes of the previous meeting is
subject to corrections by the secretariat and proceeded to the discussion of the
results of 2014 third quarter MMT monitoring together with the issues arising from
the minutes of the previous meeting.

2. Status of MRF

Engr. Arthur Eulogio reported that the company has deposited the amount of
Php 5,024,031.52 for the RCF, Php 151,110.75 for the MTF. For the ETF, they
have Php 100,914.40 while the amount of Php 7,912,941.20 was deposited to the
FMRDF account. He also informed the committee that for 2014 the company is
required to have a deposit of Php 8,937,845.00 for FMRDF. The Chairperson
reminded the proponent to make the deposit until the end of the year to complete the
scheduled amount.

3. Results of the 2014 Third (3) Quarter MMT Monitoring

Mr. Benaires presented the EPEP accomplishments of the company for the
3° Quarter. The total actual EPEP cost for the 37 quarter is Php28,608,119.57. He
enumerated the care and maintenance activities based on the suspension order with
photo documentations such as mine hustling (transfer of ores from pre-piles to
stockpiles), construction of wash bays, repair of the national highway and clearing of
water ways. Based on their monitoring, sampling and results of analyses, all
Parameters monitored for air, noise and water passed the DENR standards.

He enumerated the compliance to cited infractions, unsafe conditions and
environmental issues during the 2nd quarter monitoring of mmt and the compliance
to recommendations during the 3rd quarter monitoring of mmt.

He also discussed the company’s safety statistics information and showed
photo documentations of safety and health activities.

Comments, Suggestions and Clarifications of MRFC Members

* On the proposed sediment flux monitoring, the Chairperson said that the
information as to the design, volume capacity of the silt ponds, the EIA
reports and the MMT monitoring reports for the past five years be given to the
expert who will conduct the study for a more comprehensive study. Mr.
Figueroa mentioned that they plan to have two studies, one is the sediment
flux affecting Sta. Cruz river, Cabaluan and within their immediate area.
Another separate study will be done on Cabaluan river only from the
upstream going to the sea for baseline data.

¢ The Chairperson encouraged the proponent to join the PBEST group initiated
by an independent third party who will certify as to the compliances of the
company with regard to the ECC conditionalities, EPEP etc.

¢ On NGP, the Chairperson instructed to properly document and account the
assistance/ seedlings donation given to the DENR. He also advised to
modify the presentation/reporting next time by indicating the seedling
required per year in one column and how many are in the nursery and how
many were planted for easier checking/monitoring.

¢ On the research conducted for soil amelioration on rice crop, the Chairperson
mentioned to involve the provincial and municipal agricultural office during the

2
monitoring. He also said to ask for certification from the Bureau of Soils and
DA that the harvested crop is fit for human consumption.

On the deposited materials along Cabaluan Riverbank from the gully that has
been scoured by the water from the cross drain of BNMI at EMI's parcel 5,
The Chairperson said to formalize with BN = care nainte ce
arrangement to avoid blaming each other. He also requested Mr. Licuan to
make a letter to EMI on the findings of the EMB3 team led by Mr. Dennis
Celestial regarding the matter.

The Chairperson said to organize an ERT auxiliary team for each barangay.
Mr. Figueroa replied that they have trained an ERT team for each of the 27
barangays. Mr. Benaires said that they have also given gadgets to these
teams.

The Chairperson reminded that during typhoon or calamities, the safety
Officers should report to Engr. Lauro Garcia what is happening on the ground
and on the host and neighboring communities.

Mr. Benaires mentioned his opinion that during the series of validation done
by EMB, there is no clear exit conference leaving them and the stakeholders
hanging in the air on the issues.

Mr. Figueroa brought out the issue with EMB on their suspension based on
the premise that they are contributor to the destruction of farmlots and
fishponds which is contradictory to a more recent report from MDT stating
they are not the source of the pollutants in the Pamalabawan river. He said
that they should not have been accused without proof. Mr. Licuan said that
he will check the matter with RD Claudio.

The Chairperson advised the proponent to request their hauler trucks to
cover/remove the name of the company from their trucks meantime that there
is no operation to avoid misconception that they are hauling.

Mr. Benaires asked on how to strengthen the role of the MRFC and MMT.
The Chairperson said that what happened was due to insufficient IEC. If the
public is aware with what the companies are doing, then they will not be
easily swayed by complaints. Mr. Benaires said that he thought the results of
MRFC/MMT monitoring report could have helped in the plight of the mining
companies. Mr. Figueroa questioned if one of the members of the MRFC
deviate from the MRFC/MMT itself, The Chairperson said that since the MMT
is multi sectoral, each member should have a separate report for his office on
the findings and compliances. He also advised that exit conferences will be
done in the barangays so the stakeholders will know the issues and that the
community billboards will be activated so people would be aware.

The Chairperson suggested to have a joint MRFC meeting once or twice a
year to strengthen the MRFC. Mr. Benaires said that they will also give a
hard copy of what has been reported in the MRFC that will be signed by the
members aside from the minutes of the meeting.

Mr. Benaires also shared his experiences during the benchmarking in
Surigao.

. Other Matters

On the resolution authored by Board Member Samuel Ablola regarding the

rehabilitation of 15 kms. provincial road damaged due to the transport of minerals by
the mining companies operating in Zambales, the Chairperson mentioned that it was
only In! previously repaired/rehabilitated the 11.4 km road from Brgy. Guisguis to the
highway. He also said that as far as the sharing of cost for the rehab of the road, the
basis will be the proportion of usage of the road which can be determined thru the
frequency of passage and what company was the first to use the road. He said that
MGB3 will submit to the Sangguniang Panlalawigan a computation on the duration of

3
usage of the road of each mining company. Mr. Figueroa said that they are willing to
do the road repair but what they want more is that the alternate road will be started
because once the road is repaired, they will already use the alternate road. The
Chairperson inquired if the MOU for the alternate road was already signed and
commented that the MOU must be facilitated as basis of tangible document that the
project is being complied with.

The Chairperson advised the proponent to submit to the Sangguniang
Panlalawigan the documentation on the road repair and rehab done by the company
for their acknowledgement.

The Chairperson suggested that the representatives of the company make a
presentation during the symposium in Baguio City regarding their environmental
compliances such as what innovations/technology were adopted to address the
environmental impact.

5. Calendar of the Next Meeting

The schedule for the next meeting was tentatively set on the second week of
December 2014.

6. Adjournment of the Meeting

At 3:10 PM, the meeting of the MRFC was adjourned.

Prepared by:

Gore
JOSELYN C. CARBONELL
Adntinistrative Officer IV
MRFC Secretary

Attested by: Noted by:

LAU! . GARCIA, JR. ATTY. :
Supvg. \Sfience Research Specialist OIC, Regional Director
Head Support Staff and Coordinator And Chairperson of MRFC
ATTENDANCE SHEET

WHAT 2014 Third (3) Reqular Quarterly Meeting of the Mine
ails Fund Committee (MRFC) for Eramen Minerals
WHERE Texas Joe Restaurant, Subic Bay Freeport Zone
WHEN October 22, 2014
TIME: 4:00 PM H
NAME OFFICE ~ SIGNATURE
=e P. hlavio [Wor
> Geno VIWAMAATE AGO
Ving thralin L. Plat TMB f-3 4
* hueer V. KomAngn Em A
Pere BENALCEC mr
L© Byacls 7. paw | Be [ i
™ apron Pp. FULOGD | Mas ez Zl en te
A® DAO 4 uyeleny | MCB Re lt Ciel sa)
"even C- Ch Boe | M65 > ee ra
LAMAPD s. ORPAA SI MeP PS Oi

MEMORANDUM

FOR

FROM

SUBJECT

January 8, 2015

The Director

and Chairperson, Contingent Liability and
Rehabilitation Fund-Steering Committee (CLRF-SC)
Mines and Geosciences Bureau

North Avenue, Diliman, Quezon City

The OIC, Regional Director

and Chairperson, Mine Rehabilitation Fund
Committee For Region Ill

This Office

Minutes Taken During the 4 Quarter of 2014
Quarterly Meeting of the Mine Rehabilitation Fund
Committee (MRFC) for Eramen Minerals, Inc. on
December 17, 2014

We are furnishing you herewith a copy of the minutes taken during the 4"
Quarter of 2014 Regular Quarterly Meeting of the Mine Rehabilitation Fund
Committee for Eramen Minerals, Inc.

For his information and CLRF-SC perusal.

ATTY. DANILO U, UYKIEN

T

IS - lox
January 8, 2015

MEMORANDUM
FOR : The OIC, Regional Director
Mines and Geosciences Bureau
Region Ill and Chairperson, MRFC
FROM : The Supvg. Science Research Specialist
Head, Support Staff and Coordinator
SUBJECT 2 Minutes Taken During the 4" Quarter of 2014

Quarterly Meeting of the Mine Rehabilitation
Fund Committee (MRFC) for Eramen Minerals, Inc.
on December 17, 2014

Forwarded herewith is a copy of the minutes taken during the 4"
Quarter of 2014 Regular Quarterly Meeting of the Mine Rehabilitation Fund
Committee for Eramen Minerals, Inc. on December 17, 2014.

For his information.

vaurold Ai JR.
MINUTES OF THE 2014 FOURTH (4") REGULAR QUARTERLY
MEETING OF THE MINE REHABILITATION FUND COMMITTEE (MRFC)
Eramen Minerals, Inc.

Gerry’s Grill Restaurant, Subic Bay Freeport Zone
December 17, 2014

I. Attendance:

‘1. Atty. Danilo U. Uykieng  - OIC, RD MGB-III/Chairperson
Z: Liberty P. Hilario - ENRO Zambales

3. Laudemir Salac - PENRO Zambales

4, Virgilio Edralin L. Licuan - EMB III Representative

5. Emilio T. Figueroa - EMI Representative

6. Aaron Rey Altez - EMI Representative

ts Januar Ong - EMI Representative

8. Karlo Kristoffer P. Flores - EMI Representative

9. Edgardo Villamante - NGO Representative

10. Lauro S. Garcia, Jr. - Head, Support Staff/MMT Head
tH Arthur P. Eulogio - Technical Support Staff

12. Joselyn C. Carbonell - MRFC Secretary

Il. Call to Order:

The meeting started at exactly 1:50 PM. After declaring a quorum, the
Chairperson OIC, RD Danilo U. Uykieng called the meeting to order.

Ml. Agenda for the Day:

The Chairperson presented the Proposed agenda for the day as follows:

1. Review and Approval of the Minutes of the Last Meeting
2. Issues Arising from the Minutes of Previous Meeting

3. Status of MRF, ETF and FMRDF

4. Results of the 2014 Fourth (4") Quarter MMT Monitoring
5. Other Matters

6. Calendar of the Next Meeting

7. Adjournment of the Meeting

After reading the agenda, the Chairperson asked the members of the body
for any suggestion/inclusion to the agenda for the day. Mr. Figueroa inquired on the
schedule of MGB activities for December. The Chairperson included NGP updates
and updates on the compliance to the MDT conditions on the suspension.

There having no more Suggestions, Mr. Edralin Licuan moved for the
approval of the agenda for the day and was seconded by ENROZ Hilario.
Iv. Proceedings:

1. Review and Approval of the Minutes of the Last Meeting together with
the Issues arising thereof

The Chairperson said that the review of the minutes of the previous meeting
is subject to corrections by the secretariat and proceeded to the discussion of the
results of 2014 fourth quarter MMT monitoring together with the issues arising from
the minutes of the previous meeting.

2. Status of MRF

Mr. Aaron Rey Altez reported that the company has deposited the amount of
Php 5,024,871.58 for the RCF, Php 151,318.75 for the MTF. For the ETF, they
have Php 101,014.44 while the amount of Php 9,412,941.29 was deposited to the
FMRDF account. The Chairperson reminded to renew the surety bond for ECC
condition and provide EMB3 a copy of the renewed surety bond.

3. Results of the 2014 Fourth (4"") Quarter MMT Monitoring

Mr. Altez presented the EPEP accomplishments of the company for the 4'"
Quarter. The total actual EPEP cost for the 4” quarter is Php7,757,701.32. Based
on their monitoring, sampling and results of analyses, a!| parameters monitored for
water passed the DENR standards. The results for noise and air qualities were not
yet available as of the meeting.

Mr. Karlo Flores discussed the company’s safety statistics information and
showed photo documentations of safety and health activities.

Comments, Suggestions and Clarifications of MRFC Members

* On the cross drain between BNMI and EMI, the Chairperson advised the two
parties to discuss it thoroughly and make sure to guarantee that the water
that will pass to Cabaluan river is already clean.

¢ On the research conducted on soil amelioration, the Chairperson advised to
impart the technology to the farmers especially the affected farm lots that
were rehab. Mr. Figueroa explained that they have already donated
machines/implements for the production of organic fertilizers and also trained
them. The Chairperson suggested to train them under the supervision of DA
to formalize it and require these farmers to report their planting/harvest for
monitoring purposes.

¢ Onmine rehab, the Chairperson asked to have a pilot area that will showcase
species that can be used for vegetation and how to propagate them. This will
in turn be replicated in other areas for rehab. He mentioned to identify which
area needs forest cover, soil stabilization, agroforestry, etc.

¢ He also said to establish which area is fully rehabilitated for maintenance
and which area is Ongoing for rehab for a more specific monitoring of
accomplishment next year.

¢ On the expenses incurred by the company for the watering of haul road, the
Chairperson reiterated his suggestion to have a cost analysis and look for a
long term solution for dust Suppression such as concreting of the road and
would in turn lessen the expenses for the watering. Mr. Figueroa mentioned
that this should be a concerted effort among the other mining companies
since they can not do it alone. The Chairperson said that he will also discuss
it with the other mining companies.

¢ On safety and health, The Chairperson mentioned to activate an auxiliary
ERT in the community. He also said to provide medical records of the
residents to establish their medical history which can be used to trace the
causes of the illness and establish if it is linked to mining. Mr. Figueroa
inquired if they are allowed to increase the funding for this activity in their
SDMP. The Chairperson answered that the company can since what is
required percentage by law is the minimum. If they do not want to put a
higher budget on regular SDMP, then the company can have its own CSR.

¢ The Chairperson advised to do care and maintenance in the mine site
meantime that there is still no operation. He asked the Proponent to submit
a regular report regarding the matter.

¢ Mr. Figueroa said that the repair of the national road was supposedly to be
shouldered by EMI, BNMI and ZDMC but the contractor said that they (EMI)
are the one who have given their share yet. The Chairperson said that he will
discuss the matter with the two companies.

4. Other Matters
On NGP updates, the Chairperson remarked that part of the maintenance of
NGP areas is fire protection. He advised to coordinate with CENRO and PENRO on
how to implement fire protection. He also said to engage the POs in the
maintenance of the NGP areas and provide them logistic needs.

The Chairperson mentioned to account the seedlings donation to DENR for
Proper recording.

5. Calendar of the Next Meeting

The schedule for the next meeting was tentatively set on the second week of
January for the deliberation and Possible approval of AEPEP for 2015.

6. Adjournment of the Meeting
At 3:00 PM, the meeting of the MRFC was adjourned.
Prepared by:

JOSELYN C. CARBONELL
Administrative Officer IV
MRFC Secretary

Attested by: Noted by:
vault, JR. ATTY. DANILO U. UYKIENG,
Supvg. Seience Research Specialist OIC, Regional Director

Head Support Staff and Coordinator And Chairperson of MRFC
ATTENDANCE SHEET

WHAT 2014 Fourth (4"") Reqular Quarterly Meeting of the Mine
Rehabilitation Fund Committee (MRFC) for Eramen Minerals
Inc.
WHERE Texas Joe Restaurant, Subic Bay Freeport Zone
WHEN December 17, 2014
TIME ___ 1:00 PM "
NAME OFFICE
fl
fe LAUWIEWIIK Atae’| (veo Minho
2
4 4 Alea | Erbe
A YAN Me ‘é ¥
x z
¥ ECAR DO VILA Prot AGO.
* Cuil Frarerayy | Gexneeu
(6: 5 :
4 Vicgihe EAralin L. L técean LMP, K-S
To [ee aie
Ud PH lan, EN R02
8.
- Antinw P. eULogio mas ey
9.
Vorb Weschler P. igre | Eran
A palo Ys uyleteals MGB RS
11.
: hetero S$. Saas Jn |  merors
12. +
“L_J0Setin Cc. ARR EWD MGA?
13. =
Ma. 2
15. i:
16. ol 7 a
17. 7
18. = c
19. cas

DBP. Development Bank of the Philippines

Subic Bay Branch, Lot 3 Heemang Bldg. Greenwoods Park, CBDA

Subic Bay Freeport Zone
Tel . (047) 252-3090 / 252-3091

December 10, 2014

CERTIFICATION

*

tol :

Strnis isto certify that ERAMEN MINERALS, INC. with address at 3“ Floor
SS ALPAP | Bldg. 140 Leviste St. (Formerly Alfaro St.) Salcedo Village, Makati City,
Philippines has the following Savings Accounts with a total balance of PHP
FOURTEEN MILLION SIX HUNDRED NINETY THOUSAND ONE
HUNDRED FORTY SIX & 6/100 ONLY (Php***14,690,146.06***) as of
December 10, 2014, 5:20 P.M.

Account Number Balance.

0575-029975-530 i P 5,024,871.58
0575-029975-531 151,318.75
0575-029975-532 101,014.44
0575-029975-533 9,412,941.29

TOTAL

Said accounts are free from liens and encumbrances and withdrawable subject to the
tules and regulations governing Savings Account.

This certification is being issued for whatever legal purpose it may serve.

RU
Branch

F. RAYO
|
